Exhibit 10.5

 

EXECUTION VERSION

 

FINANCING AGREEMENT

 

HILCO CAPITAL LP

 

and

 

CYBEX INTERNATIONAL, INC.

 

Dated: July 16, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.

  

Definitions

   1

Section 2.

  

Conditions Precedent

   14

Section 3.

  

The Loan

   19

Section 4.

  

Accounts

   20

Section 5.

  

Collateral

   22

Section 6.

  

Representations, Warranties and Covenants

   26

Section 7.

  

Fees and Expenses

   42

Section 8.

  

Powers

   44

Section 9.

  

Events of Default and Remedies

   45

Section 10.

  

Expenses; Taxes; Attorneys' Fees

   48

Section 11.

  

Issuance Of Equity Interests To HILCO

   49

Section 12.

  

Miscellaneous

   51 EXHIBIT     

Exhibit A - Form of Promissory Note

    

Exhibit B – Form of Warrant

     SCHEDULES     

Schedule 1 - Collateral Information

    

Schedule 2 - Litigation

    

Schedule 3 - ERISA

    

Schedule 4 - EBITDA Projections (2003)

    

Schedule 5 – Permitted Affiliate Payments

    



--------------------------------------------------------------------------------

This Financing Agreement, dated July 16, 2003 (“Agreement” or “Financing
Agreement”) is made between HILCO CAPITAL LP, a Delaware limited partnership
with offices located at 5 Revere Drive, Suite 510, Northbrook, Illinois 60062
(hereinafter “HILCO”), and CYBEX INTERNATIONAL, INC., a New York corporation
with a principal place of business at 10 Trotter Drive, Medway, Massachusetts
02053 (herein the “Company”).

 

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

 

Section 1. Definitions. Unless otherwise expressly provided herein, each
accounting term used in this Agreement shall have the meaning given it under
GAAP applied on a basis consistent with those used in the preparation of
financial statements. All terms used in this Agreement which are defined in
Article 8 or Article 9 of the UCC and which are not otherwise defined herein
shall have the same meanings herein as set forth therein. The term “including”
shall mean “including without limiting the generality of the foregoing,” and
unless otherwise specified, the terms “hereof,” “herein” and similar terms shall
be references to this Agreement.

 

“Accounts” shall mean all of the Company’s now existing and future: (a) accounts
(as defined in the UCC), and any and all other receivables (whether or not
specifically listed on schedules furnished to HILCO), including, without
limitation, all accounts created by, or arising from, all of the Company’s
sales, leases, rentals of goods or renditions of services to its customers or
lessees, including but not limited to, those accounts arising under any of the
Company’s trade names or styles, or through any of the Company’s divisions; (b)
any and all instruments, documents, chattel paper (including electronic chattel
paper) (all as defined in the UCC); (c) unpaid seller’s or lessor’s rights
(including rescission, replevin, reclamation, repossession and stoppage in
transit) relating to any of the foregoing or arising therefrom or in connection
therewith; (d) rights to any goods represented by any of the foregoing,
including rights to returned, reclaimed or repossessed goods; (e) reserves and
credit balances arising in connection with or pursuant hereto; (f) guarantees,
supporting obligations, payment intangibles and letter of credit rights (all as
defined in the UCC); (g) insurance policies, awards thereunder and/or rights
relating to any of the foregoing; (h) general intangibles pertaining to any and
all of the foregoing (including all rights to payment, including those arising
in connection with bank and non-bank credit cards), and including books and
records and any electronic media and software thereto; (i) notes, deposits or
property of account debtors securing the obligations of any such account debtors
to the Company; and (j) cash and non-cash proceeds (as defined in the UCC) of
any and all of the foregoing.

 

“Affiliate” shall mean any Person that, directly or indirectly, Controls, is
Controlled by, or is under common Control with, a specified Person. For the
purposes of this Agreement, “Control” means having the power to direct the
management and policies of a Person, whether through the ownership of voting
securities or beneficial interests, by contract, or otherwise.

 

“Availability” shall have the meaning specified therefor in the CIT Loan
Agreement as in effect on the date hereof.



--------------------------------------------------------------------------------

“Benefit Plan” shall mean a defined benefit plan as defined in Section 3(35) of
ERISA (other than a “multiemployer plan,” as such term is defined in ERISA) in
respect of which the Company or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in Section
3(5) of ERISA.

 

“Board of Directors” means the board of directors (or comparable managers) of
the Company or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).

 

“Business Day” shall mean any day on which HILCO and LaSalle National Bank are
open for business.

 

“Capital Expenditures” shall mean for any period the aggregate of all
expenditures of the Company during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant or equipment
or similar fixed asset account reflected in the balance sheet of the Company.

 

“Capital Lease” shall mean any lease of property (whether real, personal or
mixed) which, in conformity with GAAP, is accounted for as a capital lease or a
Capital Expenditure in the balance sheet of the Company.

 

“Change of Control” shall mean that (a) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of a percentage of the stock of the Company having the right to vote for the
election of members of the Board of Directors which is in excess of the
percentage of such stock beneficially owned by UM Holdings, Ltd. and its
Affiliates, or (b) a majority of the members of the Board of Directors do not
constitute Continuing Directors, or (c) the Company ceases to own, directly or
indirectly, and control 100% of the outstanding stock of each of its
subsidiaries (other than the Inactive Subsidiaries) existing on the Closing
Date, or (d) John Aglialoro ceases for any reason whatsoever (other than as a
result of death or disability) to be actively engaged in the management of the
Company, or (e) UM Holdings, Ltd. and its Affiliates shall at any time own, in
the aggregate, less than 40% of the issued and outstanding voting stock of the
Company.

 

“CIT” shall mean The CIT Group/Business Credit, Inc., a New York corporation,
its successors and permitted assigns and any replacement lender under the CIT
Loan Agreement.

 

“CIT Borrowing Base” shall mean the “Borrowing Base”, as such term, and the
terms “Domestic Borrowing Base” and “Foreign Borrowing Base”, are defined in the
CIT Loan Agreement as in effect on the date hereof.

 

“CIT Debt” shall mean the Indebtedness of the Company owing to CIT pursuant to
the CIT Loan Documents (including, without limitation, all Letters of Credit).

 

“CIT Loan” shall mean the loans to be made to the Company pursuant to the CIT
Loan Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“CIT Loan Agreement” shall mean the Financing Agreement, dated the date hereof,
between CIT and the Company, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or refinanced from time to
time in accordance with Section 6.10(e) of this Agreement.

 

“CIT Loan Documents” shall mean the CIT Loan Agreement and all other documents,
instruments, and agreements executed from time to time in connection with the
CIT Loan Agreement, as all of the foregoing now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or refinanced from
time to time in accordance with Section 6.10(e) of this Agreement.

 

“Closing Date” shall mean the date that this Financing Agreement has been duly
executed by the parties hereto and delivered to HILCO, and all of the conditions
precedent set forth in Section 2 are satisfied or waived.

 

“Collateral” shall mean all assets of the Company, including, without
limitation, all present and future Accounts, Equipment, Inventory, Documents of
Title, General Intangibles, Real Estate (including Mortgaged Property), pledged
stock of the Company’s subsidiaries and Other Collateral.

 

“Collateral Management Fee” shall have the meaning given in Section 7.2.

 

“Commitment Fee” shall have the meaning given to such term in Section 7.1.

 

“Commitment Letter” shall mean the Commitment Letter, dated June 10, 2003,
issued by HILCO to, and accepted by, the Company.

 

“Consolidated Balance Sheet” shall mean a consolidated or compiled, as
applicable, balance sheet for the Company and its consolidated subsidiaries,
eliminating all inter-company transactions and prepared in accordance with GAAP.

 

“Consolidating Balance Sheet” shall mean a Consolidated Balance Sheet plus
individual balance sheets for the Company and its consolidated subsidiaries,
showing all eliminations of inter-company transactions and prepared in
accordance with GAAP, and including a balance sheet for the Company exclusively.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of the Company on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
the Company and whose initial assumption of office resulted from such contest or
the settlement thereof.

 

“Copyrights” shall mean all present and hereafter acquired copyrights, copyright
registrations, recordings, applications, designs, styles, licenses, marks,
prints and labels bearing

 

- 3 -



--------------------------------------------------------------------------------

any of the foregoing, goodwill, any and all general intangibles, intellectual
property and rights pertaining thereto, and all cash and non-cash proceeds
thereof.

 

“Current Assets” shall mean those assets of the Company which, in accordance
with GAAP, are classified as current.

 

“Current Liabilities” shall mean those liabilities of the Company which, in
accordance with GAAP, are classified as “current”, provided however, that,
notwithstanding GAAP, the Revolving Loans (as defined in the CIT Loan Agreement)
and the current portion of Permitted Indebtedness shall be considered “current
liabilities”.

 

“Default” shall mean the occurrence of any event which, but for the giving of
notice, the lapse of time, or both, would constitute an “Event of Default.”

 

“Default Rate of Interest” shall mean a rate of interest per annum equal to 2%
above the Interest Rate in effect from time to time pursuant to the terms of
this Agreement.

 

“Depository Accounts” shall have the meaning specified therefor in the CIT Loan
Agreement as in effect on the date hereof.

 

“Documents of Title” shall mean all present and future documents (as defined in
the UCC), and any and all warehouse receipts, bills of lading, shipping
documents, chattel paper, instruments and similar documents, all whether
negotiable or not and all goods and Inventory relating thereto and all cash and
non-cash proceeds of the foregoing.

 

“EBIT” shall mean, in any period, all earnings of the Company for said period
before all interest and tax obligations of the Company for said period,
determined in accordance with GAAP applied on a consistent basis with the latest
audited financial statements of the Company, but excluding the effect of
extraordinary or non-reoccurring gains or losses for such period.

 

“EBITDA” shall mean, in any period, all earnings of the Company for said period
before all interest and tax obligations of the Company for said period and all
depreciation and amortization expense for said period, determined in accordance
with GAAP applied on a consistent basis with the latest audited financial
statements of the Company, but excluding the effect of extraordinary or
non-reoccurring gains or losses for such period.

 

“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of the Company or any of its ERISA Affiliates.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (i) from any assets, properties or businesses owned or
operated by the Company or any of its subsidiaries or any predecessor in
interest; (ii) from adjoining properties or businesses; or (iii) onto any
facilities which received

 

- 4 -



--------------------------------------------------------------------------------

Hazardous Materials generated by the Company or any of its subsidiaries or any
predecessor in interest.

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment or other government restrictions relating to
the protection of the environment or the Release, deposit or migration of any
Hazardous Materials into the environment.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (i) any property presently or
formerly owned by the Company or any of its subsidiaries or (ii) any facility
which received Hazardous Materials generated by the Company or any of its
subsidiaries.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equipment” shall mean all present and hereafter acquired equipment (as defined
in the UCC) including, without limitation, all machinery, equipment, furnishings
and fixtures, and all additions, substitutions and replacements thereof,
wherever located, together with all attachments, components, parts, equipment
and accessories installed thereon or affixed thereto and all proceeds thereof of
whatever sort.

 

“ERISA” shall mean the Employee Retirement Income Security Act or 1974, as
amended from time to time and the rules and regulations promulgated thereunder
from time to time.

 

“ERISA Affiliate” shall mean any (i) corporation which is or was at any time a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Internal Revenue Code) as the Company; (ii) partnership or
other trade or business (whether or not incorporated) at any time under common
control (within the meaning of Section 414(c) of the Internal Revenue Code) with
the Company; and (iii) member of the same affiliated service group (within the
meaning of Section 414(m) of the Internal Revenue Code) as the Company, any
corporation described in clause (i) above, or any partnership or trade or
business described in clause (ii) above.

 

- 5 -



--------------------------------------------------------------------------------

“Event(s) of Default” shall have the meaning provided for in Section 9.1.

 

“Executive Officers” shall mean the Chairman, President, Chief Executive
Officer, Chief Operating Officer, Chief Financial Officer, Executive Vice
President(s), Senior Vice President(s), Treasurer, Controller and Secretary of
the Company.

 

“Ex-Im Bank” shall mean the Export-Import Bank of the United States.

 

“Ex-Im Bank Agreement” shall mean the Borrower Agreement between the Company and
Ex-Im Bank.

 

“Ex-IM Bank Documents” shall mean the Ex-IM Bank Guarantee, the Loan
Authorization Agreement between CIT and Ex-Im Bank and the Ex-Im Bank Agreement.

 

“Ex-IM Guarantee” shall mean the guarantee executed by Ex-IM Bank in favor of
CIT, together with all amendments, modifications and supplements thereto.

 

“Existing Lender” shall mean Wachovia Bank, National Association.

 

“Expense Deposit” shall have the meaning given to such term in Section 6.9.

 

“Extraordinary Receipts” means any cash received by the Company or any of its
subsidiaries not in the ordinary course of business, including, without
limitation, (i) foreign, United States, state or local tax refunds in excess of
$150,000 in the aggregate during any Fiscal Year, (ii) pension plan reversions,
(iii) proceeds of insurance other than any proceeds of insurance subject to the
provisions of Section 6.5(b), (iv) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, (v)
condemnation awards (and payments in lieu thereof), and (vi) any purchase price
adjustment received in connection with any purchase agreement.

 

“Fair Market Value” shall mean, with respect to Real Estate, the appraised value
thereof as determined by an MAI appraisal satisfactory in form and substance to
HILCO, and performed by a real estate appraiser licensed in the jurisdiction
where the relevant Real Estate is located, and acceptable to HILCO.

 

“Fiscal Quarter” shall mean, with respect to the Company, each three (3) month
period ending on the last Saturday in March, June, and September, and December
31 of each Fiscal Year.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
of each year and ending on the following December 31.

 

“Fixed Charge Coverage Ratio” shall mean, for any applicable period of
computation, the ratio of the following for the Company and its subsidiaries on
a consolidated basis determined in accordance with GAAP: (a) EBITDA less
non-financed Capital Expenditures for such period, less, without duplication,
losses incurred in respect of Lease Support Obligations during such period to
(b) Fixed Charges for such period.

 

- 6 -



--------------------------------------------------------------------------------

“Fixed Charges” shall mean, for any applicable period of computation, the sum of
(a) interest expense paid or accrued in respect of any Indebtedness during such
period, plus (b) taxes to the extent paid or accrued during or with respect to
such period plus (c) regularly scheduled payments of principal paid on
Indebtedness (excluding the Revolving Loans (as defined in the CIT Loan
Agreement)) during such period.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time and for the period as to which such
accounting principles are to apply, provided that in the event the Company
modifies its accounting principles and procedures as applied as of the Closing
Date, the Company shall provide such statements of reconciliation as shall be in
form and substance acceptable to HILCO.

 

“General Intangibles” shall mean all present and hereafter acquired general
intangibles (as defined in the UCC), and shall include, without limitation, all
present and future right, title and interest in and to: (a) all Trademarks,
tradenames, corporate names, business names, logos and any other designs or
sources of business identities, (b) Patents, together with any improvements on
said Patents, utility models, industrial models, and designs, (c) Copyrights,
(d) trade secrets, (e) licenses, (f) all applications with respect to the
foregoing, (g) all right, title and interest in and to any and all extensions
and renewals, (h) goodwill with respect to any of the foregoing, (i) any other
forms of similar intellectual property, (j) all customer lists, distribution
agreements, supply agreements, blueprints, indemnification rights and tax
refunds, together with all monies and claims for monies now or hereafter due and
payable in connection with any of the foregoing or otherwise, and all cash and
non-cash proceeds thereof, including, without limitation, the proceeds or
royalties of any licensing agreements between the Company and any licensee of
any of the Company’s General Intangibles.

 

“Governmental Authority” shall mean any nation or government, any foreign,
Federal, state, city, town, municipality, county, local or other political
subdivision thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guaranties” shall mean the guaranty documents executed and delivered by the
Guarantors guaranteeing the Obligations.

 

“Guarantors” shall mean Cybex Capital Corporation, Tectrix Fitness Equipment,
Inc. and Cybex International UK Limited.

 

“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law; (b) petroleum and its refined
products; (c) polychlorinated biphenyls; (d) any substance

 

- 7 -



--------------------------------------------------------------------------------

exhibiting a hazardous waste characteristic, including, without limitation,
corrosivity, ignitability, toxicity or reactivity as well as any radioactive or
explosive materials; and (e) any raw materials, building components (including,
without limitation, asbestos-containing materials) and manufactured products
containing hazardous substances listed or classified as such under Environmental
Laws.

 

“Inactive Subsidiary” shall mean Cybex Fitness Gerate Vertriebes GmbH.

 

“Indebtedness” shall mean, without duplication, all liabilities, contingent or
otherwise, which are any of the following: (a) obligations in respect of
borrowed money or for the deferred purchase price of property, services or
assets, other than Inventory, or (b) lease obligations which, in accordance with
GAAP, have been, or which should be capitalized.

 

“Insurance Proceeds” shall mean proceeds or payments from an insurance carrier
with respect to any loss, casualty or damage to Collateral.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated the date
hereof, between HILCO and CIT.

 

“Interest Rate” shall mean the per annum rate of interest equal to the greater
of (a) 15.5%, and (b) the Prime Rate plus 11.5%.

 

“Inventory” shall mean all of the Company’s present and hereafter acquired
inventory (as defined in the UCC) and including, without limitation, all
merchandise, inventory and goods, and all additions, substitutions and
replacements thereof, wherever located, together with all goods and materials
used or usable in manufacturing, processing, packaging or shipping same in all
stages of production from raw materials through work-in-process to finished
goods and all proceeds thereof of whatever kind or nature.

 

“Investment Property” means the Company’s now owned or hereafter acquired right,
title and interest with respect to “investment property” as that term is defined
in the UCC, and any and all supporting obligations in respect thereof.

 

“IRB” shall mean the Massachusetts Industrial Finance Agency Industrial Revenue
Bonds – United Medical Corporation Issue - Series 1992 in the original principal
amount of $3,779,069.

 

“IRB Letter of Credit” shall mean the letter of credit issued by Wachovia Bank,
National Association on the application of the Company providing credit support
for the IRB.

 

“Lease Support Guarantees” shall have the meaning given to such term in the
definition of Permitted Indebtedness.

 

“Letters of Credit” shall have the meaning given to such term in the CIT Loan
Agreement as in effect on the date hereof.

 

“Lien” means any mortgage, deed of trust, deed to secure debt, lien (statutory
or other), pledge, easement, restrictive covenant, hypothecation, assignment,
preference, priority,

 

- 8 -



--------------------------------------------------------------------------------

security interest, or any other encumbrance or charge, or any interest in any of
the foregoing, including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement
or similar instrument under the UCC or comparable law of any other jurisdiction,
domestic or foreign and mechanic’s, materialmen’s and other similar liens and
encumbrances.

 

“Loan” shall mean the term loan to be made by HILCO to the Company in accordance
with the terms and conditions of this Agreement.

 

“Loan Account” shall mean the account on HILCO’s books, in the Company’s name,
in which the Company will be charged with all Obligations under this Financing
Agreement.

 

“Loan Documents” shall mean this Financing Agreement, the Promissory Note, the
Mortgages, the Guaranties, the Officer’s Certificate, the Intercreditor
Agreement, the Pledge Agreement, the Warrants, the Registration Rights
Agreement, the Commitment Letter, and any other documents, instruments and
agreements executed from time to time in connection with this Financing
Agreement, all as may be renewed, amended, extended, restated, increased or
supplemented from time to time.

 

“Loan Facility Fee” shall have the meaning given to such term in Section 7.1.

 

“Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, assets, properties, condition (financial or otherwise) or
prospects of the Company or the Company and its subsidiaries taken as a whole,
(ii) the ability of the Company to perform any of its obligations under any Loan
Document to which it is a party, (iii) the legality, validity or enforceability
of this Agreement or any other Loan Document, (iv) the rights and remedies of
HILCO under any Loan Document, or (v) the validity, perfection or priority of a
Lien in favor of HILCO on any of the Collateral.

 

“Maturity Date” shall mean July 16, 2006, or such earlier date on which the Loan
shall become due and payable in full, whether by acceleration or otherwise.

 

“Maximum HILCO Amount” shall mean, at any time, an amount equal to the
outstanding principal amount of the Loan minus Reserves.

 

“Mortgages” means each Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing with respect to the Mortgaged Properties to be
delivered to HILCO on or before the Closing Date, in form and substance
satisfactory to HILCO.

 

“Mortgaged Property” shall mean the Real Estate located in Owatonna, Minnesota
and Medway, Massachusetts, more particularly described in the Mortgages.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any of its ERISA Affiliates has
contributed to, or has been obligated to contribute, at any time during the
preceding six (6) years.

 

- 9 -



--------------------------------------------------------------------------------

“Net Income” shall mean with respect to any person and for any period, the
aggregate net income (or loss) after taxes of such person for such period,
determined in accordance with GAAP consistently applied.

 

“Obligations” shall mean all loans, advances and extensions of credit made or to
be made by HILCO to the Company or to others for the Company’s account,
including the Loan; any and all indebtedness, obligations and liabilities which
may at any time be owing by the Company to HILCO howsoever arising, whether now
in existence or incurred by the Company from time to time hereafter; regardless
of whether secured by pledge, lien upon or security interest in any of the
Company’s Collateral, assets or property or the assets or property of any other
person, firm, entity or corporation; regardless of whether such indebtedness is
absolute or contingent, joint and several or individual, matured or unmatured,
direct or indirect, or of whether the Company is liable to HILCO for such
indebtedness as principal, surety, endorser, guarantor or otherwise. Obligations
shall also include indebtedness owing to HILCO by the Company under any Loan
Document or under any other agreement or arrangement now or hereafter entered
into between the Company and HILCO; indebtedness or obligations incurred by, or
imposed on, HILCO as a result of environmental claims arising out of the
Company’s operations, premises or waste disposal practices or sites in
accordance with paragraph 7.7 hereof; the Company’s liability to HILCO as maker
or endorser of any promissory note or other instrument for the payment of money;
the Company’s liability to HILCO under any instrument of guaranty or indemnity,
or arising under any guaranty, endorsement or undertaking which HILCO may make
or issue to others for the Company’s account, including HILCO’s acceptance of
drafts or HILCO’s endorsement of notes or other instruments for the Company’s
account and benefit.

 

“Other Collateral” shall mean all now owned and hereafter acquired lockbox,
blocked account and any other deposit accounts maintained with any bank or
financial institutions into which the proceeds of Collateral (including the
Mortgaged Properties) are or may be deposited; all cash and other monies and
property in the possession or control of HILCO; all books, records, ledger
cards, disks and related data processing software at any time evidencing or
containing information relating to any of the Collateral described herein or
otherwise necessary or helpful in the collection thereof or realization thereon;
and all cash and non-cash proceeds of the foregoing.

 

“Patents” shall mean all of the Company’s present and hereafter acquired
patents, patent applications, registrations, any reissues or renewals thereof,
licenses, any inventions and improvements claimed thereunder, and all general
intangible, intellectual property and patent rights with respect thereto of the
Company and all income, royalties, cash and non-cash proceeds thereof.

 

“Permitted Encumbrances” shall mean: (a) with respect to the Mortgaged
Properties, the liens and encumbrances set forth in the Title Insurance Policy,
and such other liens and encumberances as HILCO may approve in writing in its
sole discretion, (b) with respect to all Collateral other than the Mortgaged
Properties, (i) liens existing on the date hereof on specific items of Equipment
and other liens expressly permitted, or consented to in writing by HILCO; (ii)
Purchase Money Liens; (iii) liens of local or state authorities for franchise or
other like Taxes, provided that the aggregate amounts of such liens shall not
exceed $100,000.00 in the aggregate at any one time; (iv) statutory liens of
landlords and liens of carriers, warehousemen,

 

- 10 -



--------------------------------------------------------------------------------

mechanics, materialmen and other like liens imposed by law, created in the
ordinary course of business and for amounts not yet due (or which are being
contested in good faith, by appropriate proceedings or other appropriate actions
which are sufficient to prevent imminent foreclosure of such liens) and with
respect to which adequate reserves or other appropriate provisions are being
maintained by the Company in accordance with GAAP; (v) deposits made (and the
liens thereon) in the ordinary course of business of the Company (including,
without limitation, security deposits for leases, indemnity bonds, surety bonds
and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, contracts (other than for the repayment or
guarantee of borrowed money or purchase money obligations), statutory
obligations and other similar obligations arising as a result of progress
payments under government contracts; (c) with respect to all Real Estate other
than the Mortgaged Properties, easements (including, without limitation,
reciprocal easement agreements and utility agreements), encroachments, minor
defects or irregularities in title, variation and other restrictions, charges or
encumbrances (whether or not recorded) affecting the Real Estate, if applicable,
and which in the aggregate (A) do not materially interfere with the occupation,
use or enjoyment by the Company in its business of the property so encumbered
(B) do not secure obligations for the payment of money, and (C) in the
reasonable business judgment of HILCO do not materially and adversely affect the
value of such Real Estate; and (d) liens granted to HILCO by the Company; (e)
liens of judgment creditors provided such liens do not exceed, in the aggregate,
at any time, $50,000.00 (other than liens bonded or insured to the reasonable
satisfaction of HILCO); (f) tax liens which are not yet due and payable or which
are being diligently contested in good faith by the Company by appropriate
proceeding and, in the case of the Mortgaged Properties, in accordance with the
provisions of the applicable Mortgage, and which liens are not (x) filed on any
public records, (y) with respect to the Mortgage Properties, senior to the liens
of HILCO, or (z) for Taxes due the United States of America or any state thereof
having similar priority statutes, as further set forth in paragraph 7.6 hereof;
and (g) subject to the terms of the Intercreditor Agreement, liens granted in
favor of CIT to secure the CIT Debt.

 

“Permitted Indebtedness” shall mean: (a) subject to the terms of the
Intercreditor Agreement, the CIT Debt in an aggregate principal amount not to
exceed at any time outstanding, the sum of (i) the lower of (A) $14,000,000 and
(B) the aggregate amount of Availability of the Company less $1,500,000, plus
$1,250,000 and (ii) $5,000,000 less all principal payments received by CIT with
respect to the term loans under the CIT Loan Agreement as in effect on the date
hereof, in each case plus interest, fees and expenses payable thereunder; (b)
Indebtedness under the IRB, provided that such Indebtedness is not secured by
any assets of the Company; (c) current Indebtedness (other than Indebtedness for
borrowed money) maturing in less than one year and incurred in the ordinary
course of business for raw materials, supplies, equipment, services, Taxes or
labor; (d) the Indebtedness secured by Purchase Money Liens; (e) Indebtedness
arising under this Agreement; (f) deferred Taxes and other expenses incurred in
the ordinary course of business; (g) to the extent constituting Indebtedness,
guarantees of third-party leases and other third party financing arrangements
pertaining to the Company’s products and related matters (the “Lease Support
Guarantees”), provided that the maximum liability under all Lease Support
Guarantees shall not at any time exceed $6,000,000 in the aggregate; and (h)
other Indebtedness existing on the date of execution of this Financing Agreement
and listed in the most recent financial statement delivered to HILCO or
otherwise disclosed to HILCO in writing prior to the Closing Date.

 

- 11 -



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation, Governmental Authority,
partnership, limited liability company, unincorporated business association,
trust or other entity.

 

“Pledge Agreement” shall have the meaning given to such term in Section 2.1(m).

 

“Prime Rate” shall mean the rate of interest per annum announced by LaSalle
National Bank from time to time as its prime rate in effect at its principal
office in Chicago, Illinois. (The prime rate is not intended to be the lowest
rate of interest charged by LaSalle National Bank to its borrowers).

 

“Promissory Note” shall mean the Promissory Note attached hereto as Exhibit A
and made a part hereof.

 

“Purchase Money Liens” shall mean liens on any item of Equipment acquired after
the date of this Financing Agreement provided that (a) each such lien shall
attach only to the property to be acquired, (b) a description of the Equipment
so acquired is furnished to HILCO, and (c) the debt incurred in connection with
such acquisitions shall not exceed, in the aggregate, $50,000.00 in any Fiscal
Year.

 

“Real Estate” shall mean the Company’s fee and/or leasehold interests in real
property, including any such real property which has been, or will be,
encumbered, mortgaged, pledged or assigned to HILCO or its designee.

 

“Registration Rights Agreement” means the Registration Rights Agreement, in form
and substance satisfactory to HILCO, by and between the Company and HILCO, with
respect to the demand and piggy-back registration rights of HILCO with respect
to shares of Warrant Stock that HILCO may acquire and the anti-dilution and
tag-along provisions applicable thereto.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

 

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) perform any other
actions authorized by 42 U.S.C. § 9601.

 

“Reserves” shall mean such reserves with respect to the Loan as HILCO determines
from time to time in its reasonable discretion based upon the lending practices
of HILCO, which reserves may relate to the assets of the Company (other than a
reserve established as a result of a decrease in the Fair Market Value of any
Mortgaged Property) or any other matter

 

- 12 -



--------------------------------------------------------------------------------

or circumstance deemed appropriate by HILCO in its reasonable discretion based
upon the lending practices of HILCO.

 

“Supplemental Facility Fee” shall have the meaning given to such term in Section
7.1.

 

“Taxes” shall mean all federal, state, municipal and other governmental taxes,
levies, charges, claims and assessments which are or may be due by the Company
with respect to its business, operations, Collateral or otherwise.

 

“Termination Event” means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes the Company or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (iii) the filing of a notice of intent to terminate an Employee Plan or
the treatment of an Employee Plan amendment as a termination under Section 4041
of ERISA, (iv) the institution of proceedings by the PBGC to terminate an
Employee Plan, or (v) any other event or condition which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Employee Plan.

 

“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
reasonably satisfactory to HILCO, together with all endorsements made from time
to time thereto, issued by or on behalf of a title insurance company
satisfactory to HILCO, insuring the Lien created by a Mortgage on terms
reasonably satisfactory to HILCO, delivered to HILCO.

 

“Total Assets” shall mean total assets determined in accordance with GAAP, on a
basis consistent with the latest audited financial statements of the Company.

 

“Total Liabilities” shall mean total liabilities determined in accordance with
GAAP, on a basis consistent with the latest audited financial statements of the
Company.

 

“Trade Accounts Receivable” shall mean that portion of the Company’s Accounts
which arises from the sale of Inventory or the rendition of services in the
ordinary course of the Company’s business.

 

“Trademarks” shall mean all present and hereafter acquired trademarks, trademark
registrations, recordings, applications, tradenames, trade styles, service
marks, prints and labels (on which any of the foregoing may appear), licenses,
reissues, renewals, and any other intellectual property and trademark rights
pertaining to any of the foregoing, together with the goodwill associated
therewith, and all cash and non-cash proceeds thereof.

 

“Transfer” shall mean any conveyance, transfer, pledge, assignment,
hypothecation, refinancing, mortgage, encumbrance, gift, sale, lease (including
any amendment, extension, modification, waiver or renewal thereof), Lien, or
other disposition, whether direct or indirect, legal or beneficial, by law or
otherwise.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that for purposes of the fixture
filings contemplated by the Mortgages, the definition of “UCC” contained in each
Mortgage shall govern the applicable Mortgaged Property.

 

- 13 -



--------------------------------------------------------------------------------

“UM Holdings Letter of Credit” shall mean the letter of credit issued by
Wachovia Bank, National Association in favor of CIT on the application of UM
Holdings Ltd. in the face amount of $1,500,000.00.

 

“Warrants” shall have the meaning given to such term in Section 11.

 

“Warrant Stock” shall have the meaning given to such term in the Warrants.

 

“Working Capital” shall mean Current Assets in excess of Current Liabilities.

 

“Working Day” shall mean any Business Day on which dealings in foreign
currencies and exchanges between banks may be transacted.

 

Section 2. Conditions Precedent

 

2.1. The obligation of HILCO to make the Loan hereunder is subject to the
satisfaction of, extension of or waiver of, on or prior to, the Closing Date,
the following conditions precedent:

 

(a) Lien Searches. HILCO shall have received tax, judgment and Uniform
Commercial Code searches satisfactory to HILCO for all locations presently
occupied or used by the Company.

 

(b) Casualty Insurance. The Company shall have delivered to HILCO evidence
satisfactory to HILCO that casualty insurance policies listing HILCO as loss
payee or mortgagee, as the case may be, are in full force and effect, all as set
forth in Section 6.5 of this Financing Agreement.

 

(c) UCC Filings. Any financing statements required to be filed in order to
create, in favor of HILCO, a first perfected lien and security interest in and
to the Collateral, subject, with respect to Collateral other than the Mortgaged
Property, only to the security interests granted to CIT under the CIT Loan
Documents, and subject to the Permitted Encumbrances, shall have been properly
filed in each office in each jurisdiction required in order to create in favor
of HILCO a perfected lien on the Collateral. HILCO shall have received
acknowledgment copies of all such filings (or, in lieu thereof, HILCO shall have
received other evidence satisfactory to HILCO that all such filings have been
made) and HILCO shall have received evidence that all necessary filing fees and
all taxes or other expenses related to such filings have been paid in full.

 

(d) Board Resolution. HILCO shall have received a copy of the resolutions of the
Board of Directors of the Company and each Guarantor authorizing the execution,
delivery and performance of (i) this Financing Agreement, (ii) the Guaranties,
and (iii) any related agreements, in each case certified by the Secretary,
Assistant Secretary or other senior authorized officer of the Company and the
Guarantors (as the case may be) as of the date hereof, together with a
certificate of the Secretary, Assistant Secretary or other senior authorized

 

- 14 -



--------------------------------------------------------------------------------

officer of the Company and the Guarantors (as the case may be) as to the
incumbency and signature of the officers of the Company and/or the Guarantors
executing such Loan Documents and any certificate or other documents to be
delivered by them pursuant hereto, together with evidence of the incumbency of
such Secretary, Assistant Secretary or other senior authorized officer.

 

(e) Corporate Organization. HILCO shall have received (i) a copy of the
Certificate of Incorporation of the Company and the Guarantors certified by the
Secretary of State of the state of its incorporation, and (ii) a copy of the
By-Laws of the Company certified by the Secretary, Assistant Secretary or other
senior authorized officer thereof, all as amended through the date hereof.

 

(f) Officer’s Certificate. HILCO shall have received an executed Officer’s
Certificate of the Company, satisfactory in form and substance to HILCO,
certifying that (i) the representations and warranties contained herein are true
and correct in all material respects on and as of the Closing Date; (ii) the
Company is in compliance with all of the terms and provisions set forth herein;
and (iii) no Default or Event of Default has occurred.

 

(g) Opinions. Counsel for the Company and the Guarantors shall have delivered to
HILCO opinions satisfactory to HILCO.

 

(h) Legal Restraints/Litigation. As of the Closing Date, there shall be no (x)
litigation, investigation or proceeding (judicial or administrative) pending or
threatened against the Company or the Guarantors or their assets, by any
Governmental Authority arising out of this Financing Agreement, (y) injunction,
writ or restraining order restraining or prohibiting the financing arrangements
contemplated under this Financing Agreement or (z) suit, action, investigation
or proceeding (judicial or administrative) pending against the Company or the
Guarantors or their assets, which, in the judgment of HILCO, if adversely
determined, could have a Material Adverse Effect.

 

(i) Guaranties. The Guarantors shall have executed and delivered to HILCO
guaranties, in form acceptable to HILCO, guaranteeing all present and future
Obligations of the Company.

 

(j) [intentionally omitted]

 

(k) Intercreditor Agreement. CIT and HILCO shall have entered into the
Intercreditor Agreement.

 

(l) Cash Budget Projections. HILCO shall have received, reviewed and been
satisfied with a twelve (12) month cash budget projection prepared by the
Company on the form provided by HILCO.

 

(m) Pledge Agreement. The Company shall (i) execute and deliver to HILCO a
pledge and security agreement (a “Pledge Agreement”) pledging to HILCO as
additional collateral for the Obligations of the Company 100% of the stock of
each Guarantor and, (ii) deliver to HILCO copies of the original stock
certificates evidencing such stock, together with copies of the duly executed
stock powers (undated and in-blank) with respect

 

- 15 -



--------------------------------------------------------------------------------

thereto, provided that the originals of such stock certificates and stock powers
shall have been delivered to CIT in accordance with the terms and provisions of
the CIT Loan Documents, all in form and substance satisfactory to HILCO.

 

(n) Additional Documents. The Company shall have executed and delivered to HILCO
all Loan Documents necessary to consummate the lending arrangement contemplated
between the Company and HILCO.

 

(o) Disbursement Authorization. The Company shall have delivered to HILCO all
information necessary for HILCO to issue wire transfer instructions on behalf of
the Company for the Loan, including disbursement authorizations in form
acceptable to HILCO.

 

(p) Examination & Verification. HILCO shall have completed, to its satisfaction,
an examination and verification of the Accounts, Inventory, books and records of
the Company which examination shall indicate that, after giving effect to the
Loan, the CIT Loan and the payment of all financing fees and expenses related to
this Agreement and the transactions contemplated herein, in each case, to be
made on the Closing Date, (i) Availability shall not be less than $4,500,000.00,
as evidenced by the Borrowing Base certificate delivered by the Company to HILCO
on the Closing Date, which shall be in the same form as delivered to CIT on the
Closing Date and (ii) all debts and obligations of the Company shall be current,
and all payables shall, at such time, be handled in the normal course of the
Company’s business and consistent with their past practice. The Company shall
deliver to HILCO a certificate of the chief financial officer of the Company
certifying as to the matters set forth in clauses (i) and (ii) above and
containing the calculation of Availability.

 

(q) Depository Accounts. The Company shall have established a system of lockbox
and bank accounts with respect to the collection of Accounts and the deposit of
proceeds of Collateral as shall be acceptable to CIT in all respects. Such
accounts shall be subject to three party agreements (between the Company, CIT
and the depository bank), which shall be in form and substance satisfactory to
CIT.

 

(r) Existing Revolving Credit Agreement. (i) The Company’s existing credit
agreement with the Existing Lender shall be terminated, (ii) all loans and
obligations of the Company and/or the Guarantors thereunder (other than the
Company’s reimbursement obligations with respect to the IRB Letter of Credit)
shall be paid or satisfied in full, including through utilization of the
proceeds of the Loans to be made under this Financing Agreement, (iii) all liens
or security interests in favor of the Existing Lender on the Collateral and
otherwise in connection therewith shall be terminated and/or released upon such
payment, and (iv) the Company shall have delivered to HILCO a copy of the
Termination Agreement, dated the date hereof, duly executed by the Company, the
Existing Lender and CIT.

 

(s) Mortgages/Deeds of Trust. The Company shall have executed and delivered the
Mortgages to HILCO.

 

(t) Title Insurance Policies. HILCO shall have received, in respect of each
Mortgaged Property, a commitment for the Title Insurance Policy. HILCO shall
also have

 

- 16 -



--------------------------------------------------------------------------------

received evidence that all premiums in respect of such Title Insurance Policies
have been paid and that all charges for mortgage recording taxes, if any, shall
have been paid.

 

(u) Surveys. HILCO and the title insurance company issuing each Title Insurance
Policy referred to in the immediately preceding paragraph shall have received
maps or plats of a perimeter or boundary of the site of each of the properties
covered by the mortgages or deeds of trust, dated a date satisfactory to HILCO
and the relevant title insurance company prepared by an independent professional
licensed land surveyor satisfactory to HILCO and the relevant title insurance
company, which maps or plats and the surveys on which they are based shall be
made in accordance with the Minimum Standard Detail Requirements for Land Title
Surveys jointly established and adopted by the American Land Title Association
and the American Congress on Surveying and Mapping; and, without limiting the
generality of the foregoing, there shall be surveyed and shown on the maps or
plats or surveys the following: (i) the locations on such sites of all the
buildings, structures and other improvements and the established building
setback lines insofar as the foregoing affect the perimeter or boundary of such
property; (ii) the lines of streets abutting the sites and width thereof; (iii)
all access and other easements appurtenant to the sites or necessary or
desirable to use the sites; (iv) all roadways, paths, driveways, easements,
encroachments and overhanging projections and similar encumbrances affecting the
sites, if recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (v) any encroachments on any adjoining property
by the building, structures and improvements on the sites; and (vi) if the site
is designated as being on a filed map, a legend relating the survey to said map.
Further, the survey shall (x) be certified to HILCO, the Company and the
relevant title insurance company and (y) contain a legend reciting as to whether
or not the site is located in a flood zone.

 

(v) Environmental Report. HILCO shall have received environmental audit reports
on (i) all of the Company’s leasehold and fee interests, and (ii) the Company’s
waste disposal practices. The reports must (x) be satisfactory to HILCO and (y)
not disclose or indicate any material liability (real or potential) stemming
from the Company’s premises, its operations, its waste disposal practices or
waste disposal sites used by Company.

 

(w) UM Holdings Letter of Credit. The UM Holdings Letter of Credit shall have
been delivered to CIT, subject to the terms of the Intercreditor Agreement, and
shall be in form and substance reasonably satisfactory to HILCO.

 

(x) CIT Loan. HILCO shall be satisfied that the Company shall have satisfied all
of the conditions to effectiveness of the CIT Loan Agreement, including without
limitation, with respect to establishing lockboxes and Depository Accounts.

 

(y) Opening Balance Sheet. HILCO shall have received an opening balance sheet of
the Company as of the Closing Date which shall be in form and substance
satisfactory to HILCO.

 

(z) Warrants. HILCO shall have received the Warrants and the Registration Rights
Agreement, all in form and substance satisfactory to HILCO.

 

- 17 -



--------------------------------------------------------------------------------

(aa) Additional Collateral for IRB Letter of Credit. UM Holdings, Ltd. shall
have provided additional collateral for the IRB Letter of Credit and HILCO shall
be satisfied with the terms and provisions relating to such additional
collateral.

 

(bb) Ex-Im Bank Guarantee. CIT shall have received the Ex-Im Bank Guarantee duly
executed by Ex-Im Bank on terms acceptable to CIT, HILCO and the Company shall
have entered into the Ex-Im Bank Agreement with Ex-Im Bank in accordance with
the Ex-Im Bank Guarantee.

 

(cc) Schedules. The Company or its counsel shall provide HILCO with schedules
of: (a) any of the Company’s and its subsidiaries (i) Trademarks, (ii) Patents,
and (iii) Copyrights, as applicable and all in such detail as to provide
appropriate recording information with respect thereto, (b) any tradenames, (c)
monthly rental payments for any leased premises or any other premises where any
Collateral may be stored or processed, and (d) Permitted Liens, all of the
foregoing in form and substance satisfactory to HILCO.

 

(dd) Commitment Letter. The Company shall have fully complied, to the reasonable
satisfaction of HILCO, with all of the terms and conditions of the Commitment
Letter.

 

(ee) Good Standing Certificates. The Company shall have delivered a certificate
of the appropriate official(s) of (i) the state of organization of the Company
and (ii) Massachusetts and Minnesota, in each case as to the subsistence in good
standing of, and, if available, the payment of taxes by, the Company in such
states.

 

(ff) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loan or
the conduct of the Company’s business shall have been obtained and shall be in
full force and effect.

 

(gg) Payment of Fees, Etc.. The Company shall have paid on or before the Closing
Date all fees, costs, expenses and taxes then payable pursuant to Section 7.

 

(hh) Representations and Warranties; Absence of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained herein and in each other Loan Document, certificate or other writing
delivered to HILCO pursuant hereto or thereto on or prior to the Closing Date
are true and correct on and as of the Closing Date as though made on and as of
such date and (ii) no Default or Event of Default shall have occurred and be
continuing or result from this Agreement or the other Loan Documents becoming
effective in accordance with its or their respective terms and no material
adverse change shall have occurred in the financial condition, business,
prospects, profits, operations or assets of the Company or the Company’s
subsidiaries.

 

Upon the execution of this Financing Agreement and the disbursement of the Loan
hereunder, all of the above Conditions Precedent shall have been deemed
satisfied except as otherwise set forth hereinabove or as the Company and HILCO
shall otherwise agree in writing.

 

- 18 -



--------------------------------------------------------------------------------

Section 3. The Loan

 

3.1. The Company hereby agrees to execute and deliver to HILCO the Promissory
Note to evidence the Loan.

 

3.2. Upon receipt of the Promissory Note, HILCO hereby agrees to extend to the
Company the Loan in the principal amount of $11,000,000.

 

3.3. The Loan shall bear interest and shall be repayable as follows:

 

(a) as long as no Event of Default has occurred and is continuing, interest on
the unpaid principal amount of the Loan shall accrue at the Interest Rate, and
shall be payable monthly in arrears on the first Business Day of each month;

 

(b) to the extent permitted by law, upon the occurrence and during the
continuance of an Event of Default, (i) the principal of the Loan (including all
capitalized interest added to the principal balance thereof) and (ii) the amount
of all other monetary Obligations of the Company under this Agreement and the
other Loan Documents shall bear interest, from the date such Event of Default
occurred until the date such Event of Default is cured or waived in writing in
accordance herewith, at a rate per annum equal at all times to the Default Rate
of Interest.

 

(c) commencing on the date which is one year after the Closing Date, and
continuing through but not including the Maturity Date, principal payments of
the Loan shall become due and payable in equal monthly installments in the
amount of $45,833.33, which payments shall be made monthly on the date provided
for the payment of interest hereunder; and

 

(d) all unpaid principal, interest and other sums due under this Agreement and
the other Loan Documents shall be due and payable in full on the Maturity Date.

 

3.4. Interest shall be calculated based on a 360-day year for the number of days
elapsed. HILCO shall be entitled to charge the Company’s Loan Account at the
rate provided for herein when due until all Obligations have been paid in full.
HILCO’s determination of amounts due hereunder shall be conclusive, absent
manifest error.

 

3.5. Notwithstanding the provisions of Section 3.3 to the contrary, the Loan and
all other monetary Obligations under the Agreement shall become immediately due
and payable in its entirety upon (a) the occurrence of a Change of Control, and
(b) the Transfer of any Mortgaged Property.

 

3.6. The Company may prepay the Loan at any time, at its option, in whole or in
part, provided that together with each such prepayment, the Company shall pay
accrued interest on the principal so prepaid to the date of such prepayment,
together with all other sums then due and payable on the Loan. Each partial
prepayment shall be in multiples of $100,000.

 

3.7. Upon the receipt by the Company or any of its subsidiaries of any
Extraordinary Receipts, the Company shall prepay (i) the CIT Loans constituting
term loans and (ii) if the CIT Loans constituting the term loans have been paid
in full, the outstanding principal

 

- 19 -



--------------------------------------------------------------------------------

of the Loan in an amount equal to 100% of such Extraordinary Receipts, net of
any reasonable expenses incurred in collecting such Extraordinary Receipts.

 

3.8. If at any time (x) the outstanding principal amount of the Loan under this
Agreement exceeds (y) the Maximum HILCO Amount (the amount by which the amount
of clause (x) above exceeds the amount of clause (y) above is hereafter referred
to as the “Deficiency”), the Company shall, immediately upon the occurrence of
such Deficiency, prepay the principal of the Loan in an amount equal to the
Deficiency.

 

3.9. Each prepayment of the principal balance of the Loan (whether voluntary or
mandatory) shall be applied to the installments of principal of the Loan in the
inverse order of their maturity.

 

3.10. The Company will make each payment to HILCO under this Agreement not later
than 3:00 p.m. (New York City time) on the day when due, in lawful money of the
United States of America and in immediately available funds. All payments
received by HILCO after 3:00 p.m. (New York City time) on any Business Day will
be credited to the Loan Account on the next succeeding Business Day.

 

Section 4. Accounts.

 

4.1. In furtherance of the continuing assignment and security interest in the
Company’s Accounts and Inventory, upon the reasonable request of HILCO, the
Company will, upon the creation of Accounts and purchase or acquisition of
Inventory, execute and deliver to HILCO in such form and manner as HILCO may
reasonably require, solely for HILCO’s convenience in maintaining records of
Collateral, such confirmatory schedules of Accounts and Inventory as HILCO may
reasonably request, including, without limitation, weekly schedules of Accounts
and monthly schedules of Inventory, all in form and substance satisfactory to
HILCO, and such other appropriate reports designating, identifying and
describing the Accounts and Inventory as HILCO may reasonably request, and
provided further that HILCO may request any such information more frequently,
from time to time, upon its reasonable prior request. In addition, upon HILCO’s
request, the Company shall provide HILCO with copies of agreements with, or
purchase orders from, the Company’s customers, and copies of invoices to
customers, proof of shipment or delivery, access to its computers, electronic
media and software programs associated therewith (including any electronic
records, contracts and signatures) and such other documentation and information
relating to said Accounts and other Collateral as HILCO may reasonably require.
Failure to provide HILCO with any of the foregoing shall in no way affect,
diminish, modify or otherwise limit the security interests granted herein.
Subject to the terms of the Intercreditor Agreement, the Company hereby
authorizes HILCO to regard the Company’s printed name or rubber stamp signature
on assignment schedules or invoices as the equivalent of a manual signature by
one of the Company’s authorized officers or agents.

 

4.2. The Company hereby represents and warrants that: each Trade Account
Receivable is based on an actual and bona fide sale and delivery of Inventory or
rendition of services to customers, made by the Company in the ordinary course
of its business; the Inventory being sold, and the Trade Accounts Receivable
created, are the exclusive property of the Company and are not and shall not be
subject to any lien, consignment arrangement,

 

- 20 -



--------------------------------------------------------------------------------

encumbrance, security interest or financing statement whatsoever, other than the
Permitted Encumbrances; the invoices evidencing such Trade Accounts Receivable
are in the name of the Company; and the customers of the Company have accepted
the Inventory or services, owe and are obligated to pay the full amounts stated
in the invoices according to their terms, without dispute, offset, defense,
counterclaim or contra, except for disputes and other matters arising in the
ordinary course of business with respect to which the Company has complied with
the notification requirements of Section 4.4. The Company confirms to HILCO that
any and all Taxes or fees relating to its business, its sales, the Accounts or
Inventory relating thereto, are its sole responsibility and that same will be
paid by the Company when due, subject to Section 6.6, and that none of said
Taxes or fees represent a lien on or claim against the Accounts. The Company
hereby further represents and warrants that it shall not acquire any Inventory
on a consignment basis, nor co-mingle its Inventory with any of its customers or
any other person, including pursuant to any bill and hold sale or otherwise, and
that its Inventory is marketable to its customers in the ordinary course of
business of the Company, except as it may otherwise report in writing to HILCO
pursuant to Section 4.5 hereof from time to time. The Company also represents
and warrants that it is a duly organized and validly existing corporation in
good standing under the laws of the jurisdiction of its organization and is
qualified in all states where the failure to so qualify would have an adverse
effect on the business of the Company or the ability of the Company to enforce
collection of Accounts due from customers residing in that state. The Company
agrees to maintain such books and records regarding Accounts and Inventory as
HILCO may reasonably require and agrees that the books and records of the
Company will reflect HILCO’s interest in the Accounts and Inventory. All of the
books and records of the Company will be available to HILCO at normal business
hours, including any records handled or maintained for the Company by any other
company or entity.

 

4.3. The Company shall comply with all terms and provisions with respect to cash
management contained in the CIT Loan Agreement (or any successor or replacement
agreement acceptable to HILCO), provided that, if the CIT Loan Agreement shall
have been terminated and the Company shall not have entered into a successor or
replacement agreement acceptable to HILCO, then the Company shall enter into
control agreements, lockbox agreements depository agreements and other similar
agreements in form and substance satisfactory to HILCO.

 

4.4. The Company agrees to notify HILCO: (a) of any matters affecting the value,
enforceability or collectibility of any Account and of all customer disputes,
offsets, defenses, counterclaims, returns, rejections and all reclaimed or
repossessed merchandise or goods, and of any adverse effect in the value of its
Inventory, in its weekly and monthly collateral reports (as applicable) provided
to HILCO hereunder, in such detail and format as HILCO may reasonably require
from time to time and (b) promptly of any such matters which are material, as a
whole, to the Accounts and/or the Inventory. The Company agrees to issue credit
memoranda promptly (with duplicates to HILCO upon request after the occurrence
of an Event of Default) upon accepting returns or granting allowances. Subject
to the terms of the Intercreditor Agreement, upon the occurrence of an Event of
Default (which is not waived in writing by HILCO) and on notice from HILCO, the
Company agrees that all returned, reclaimed or repossessed merchandise or goods
shall be set aside by the Company, marked with HILCO’s name (as secured party)
and held by the Company for HILCO’s account.

 

- 21 -



--------------------------------------------------------------------------------

4.5. HILCO shall maintain a Loan Account on its books in which the Company will
be charged with all loans and advances made by HILCO to it or for its account,
and with any other Obligations, including any and all costs, expenses and
reasonable attorney’s fees which HILCO may incur in connection with the exercise
by or for HILCO of any of the rights or powers herein conferred upon HILCO, or
in the prosecution or defense of any action or proceeding to enforce or protect
any rights of HILCO in connection with this Financing Agreement, the other Loan
Documents or the Collateral, or any Obligations owing by the Company. The
Company will be credited with all amounts received by HILCO from the Company or
from others for the Company’s account, and such amounts will be applied to
payment of the Obligations as set forth herein. In no event shall prior recourse
to any security granted to or by the Company be a prerequisite to HILCO’s right
to demand payment of any Obligation. Further, it is understood that HILCO shall
have no obligation whatsoever to perform in any respect any of the Company’s
contracts or obligations.

 

4.6. After the end of each month, HILCO shall promptly send the Company a
statement showing the accounting for the charges, loans, advances and other
transactions occurring between HILCO and the Company during that month. The
monthly statements shall be deemed correct and binding upon the Company and
shall constitute an account stated between the Company and HILCO unless HILCO
receives a written statement of the exceptions within thirty (30) days of the
date of the monthly statement.

 

Section 5. Collateral

 

5.1. As security for the prompt payment in full of all Obligations, the Company
hereby pledges and grants to HILCO a continuing general lien upon, and security
interest in, all of its assets, including without limitation, all of its:

 

(a) Accounts;

 

(b) Inventory;

 

(c) General Intangibles;

 

(d) Documents of Title;

 

(e) Other Collateral;

 

(f) Investment Property;

 

(g) Equipment; and

 

(h) Real Estate.

 

5.2. The security interests granted hereunder shall extend and attach to:

 

(a) All Collateral which is presently in existence and which is owned by the
Company or in which the Company has any interest, whether held by the Company or

 

- 22 -



--------------------------------------------------------------------------------

others for its account, and, if any Collateral is Equipment, whether the
Company’s interest in such Equipment is as owner, finance lessee or conditional
vendee;

 

(b) All Equipment, whether the same constitutes personal property or fixtures,
including, but without limiting the generality of the foregoing, all dies, jigs,
tools, benches, molds, tables, accretions, component parts thereof and additions
thereto, as well as all accessories, motors, engines and auxiliary parts used in
connection with, or attached to, the Equipment; and

 

(c) All Inventory and any portion thereof which may be returned, rejected,
reclaimed or repossessed by either HILCO or the Company from the Company’s
customers, as well as to all supplies, goods, incidentals, packaging materials,
labels and any other items which contribute to the finished goods or products
manufactured or processed by the Company, or to the sale, promotion or shipment
thereof.

 

5.3. The Company agrees to safeguard, protect and hold all Inventory for HILCO’s
account and make no disposition thereof except in the ordinary course of its
business of the Company, as herein provided. The Company represents and warrants
that Inventory will be sold and shipped by the Company to its customers only in
the ordinary course of the Company’s business, and then only on open account and
on terms currently being extended by the Company to its customers, provided
that, absent the prior written consent of HILCO, the Company shall not sell
Inventory on a consignment basis nor retain any lien or security interest in any
sold Inventory. Upon the sale, exchange, or other disposition of Inventory, as
herein provided, the security interest in the Inventory provided for herein
shall, without break in continuity and without further formality or act,
continue in, and attach to, all proceeds, including any instruments for the
payment of money, Trade Accounts Receivable, documents of title, shipping
documents, chattel paper and all other cash and non-cash proceeds of such sale,
exchange or disposition. As to any such sale, exchange or other disposition,
HILCO shall have all of the rights of an unpaid seller, including stoppage in
transit, replevin, rescission and reclamation. The Company hereby agrees,
subject to the terms of the Intercreditor Agreement, to immediately forward any
and all proceeds of Collateral to the Deposit Account, and to hold any such
proceeds (including any notes and instruments), in trust for HILCO pending
delivery to HILCO. Irrespective of HILCO’s perfection status in any and all of
the General Intangibles, including, without limitations, any Trademarks,
Copyrights or licenses with respect thereto, the Company hereby irrevocably
grants HILCO a royalty free license to sell, or otherwise dispose or transfer,
in accordance with Section 9.3 of this Financing Agreement, and the applicable
terms hereof, of any of the Inventory upon the occurrence of an Event of Default
which has not been waived in writing by HILCO.

 

5.4. The Company agrees at its own cost and expense to keep the Equipment in as
good and substantial repair and condition as the same is now or at the time the
lien and security interest granted herein shall attach thereto, reasonable wear
and tear excepted, making any and all repairs and replacements when and where
necessary. The Company also agrees to safeguard, protect and hold all Equipment
in accordance with the terms hereof and subject to HILCO’s security interest.
Absent HILCO’s prior written consent, any sale, exchange or other disposition of
any Equipment shall be made by the Company in the ordinary course of business
and as set forth herein. The Company may, in the ordinary course of its
business, sell, exchange

 

- 23 -



--------------------------------------------------------------------------------

or otherwise dispose of obsolete or surplus Equipment provided, however, that
(a) the then value of the Equipment so disposed of in any Fiscal Year does not
exceed $250,000 in the aggregate and (b) the proceeds of any such sales or
dispositions shall be held in trust by the Company for HILCO and shall be
immediately delivered to HILCO by deposit to the Depository Account, except that
the Company may retain and use such proceeds to purchase forthwith replacement
Equipment which the Company determines in its reasonable business judgment to
have a collateral value at least equal to the Equipment so disposed of or sold,
provided, however, that the aforesaid right shall automatically cease upon the
occurrence of a Default or an Event of Default which is not waived in writing by
HILCO. Upon the sale, exchange, or other disposition of the Equipment, as herein
provided, the security interest provided for herein shall, without break in
continuity and without further formality or act, continue in, and attach to, all
proceeds, including any instruments for the payment of money, Accounts,
documents of title, shipping documents, chattel paper and all other cash and
non-cash proceeds of such sales, exchange or disposition. As to any such sale,
exchange or other disposition, HILCO shall have all of the rights of an unpaid
seller, including stoppage in transit, replevin, rescission and reclamation.

 

5.5. The rights and security interests granted to HILCO hereunder are to
continue in full force and effect, notwithstanding the termination of this
Financing Agreement until the final payment in full to HILCO of all Obligations
and the termination of this Financing Agreement. Any delay, or omission by HILCO
to exercise any right hereunder shall not be deemed a waiver thereof, or be
deemed a waiver of any other right, unless such waiver shall be in writing and
signed by HILCO. A waiver on any one occasion shall not be construed as a bar
to, or waiver of, any right or remedy on any future occasion.

 

5.6. Notwithstanding HILCO’s security interest in the Collateral and to the
extent that the Obligations are now or hereafter secured by any assets or
property other than the Collateral or by the guarantee, endorsement, assets or
property of any other person, HILCO shall have the right in its sole discretion
to determine which rights, liens, security interests or remedies HILCO shall at
any time pursue, foreclose upon, relinquish, subordinate, modify or take any
other action with respect to, without in any way modifying or affecting any of
them, or any of HILCO’s rights hereunder.

 

5.7. Any balances to the credit of the Company and any other property or assets
of the Company in the possession or control of HILCO may be held by HILCO as
security for any Obligations and applied in whole or partial satisfaction of
such Obligations when due. The liens and security interests granted herein, and
any other lien or security interest HILCO may have in any other assets of the
Company, shall secure payment and performance of all now existing and future
Obligations. HILCO may in its discretion charge any or all of the Obligations to
the Loan Account when due.

 

5.8. The Company possess all General Intangibles and rights thereto necessary to
conduct its business as conducted as of the Closing Date and the Company shall
maintain its rights in, and the value of, the foregoing in the ordinary course
of its business, including, without limitation, by making timely payment with
respect to any applicable licensed rights. The Company shall deliver to HILCO,
and/or shall cause the appropriate party to deliver to HILCO, from time to time
such pledge or security agreements with respect to General Intangibles (now or
hereafter acquired) of the Company and its subsidiaries as HILCO shall require
to obtain valid

 

- 24 -



--------------------------------------------------------------------------------

first liens thereon. In furtherance of the foregoing, the Company shall provide
timely notice to HILCO of any additional Patents, Trademarks, tradenames,
service marks, Copyrights, brand names, trade names, logos and other trade
designations acquired or applied for subsequent to the Closing Date and the
Company shall execute such documentation as HILCO may reasonably require to
obtain and perfect its lien thereon. Subject to the terms of the Intercreditor
Agreement, the Company hereby confirms that it shall deliver, or cause to be
delivered, any pledged stock issued subsequent to the Closing Date to HILCO in
accordance with the applicable terms of the Pledge Agreement and prior to such
delivery, shall hold any such stock in trust for HILCO. Subject to the terms of
the Intercreditor Agreement, the Company hereby irrevocably grants to HILCO a
royalty-free, non-exclusive license in the General Intangibles, including
tradenames, Trademarks, Copyrights, Patents, licenses, and any other proprietary
and intellectual property rights and any and all right, title and interest in
any of the foregoing, for the sole purpose, upon the occurrence of an Event of
Default, of the right to: (i) advertise for sale and sell or transfer any
Inventory bearing any of the General Intangibles, and (ii) make, assemble,
prepare for sale or complete, or cause others to do so, any applicable raw
materials or Inventory bearing any of the General Intangibles, including use of
the Equipment and Real Estate for the purpose of completing the manufacture of
unfinished goods, raw materials or work-in-process comprising Inventory, and
apply the proceeds thereof to the Obligations hereunder, all as further set
forth in this Financing Agreement and irrespective of HILCO’s lien and
perfection in any General Intangibles.

 

5.9. This Financing Agreement and the obligation of the Company to perform all
of its covenants and obligations hereunder are further secured by mortgage(s),
deed(s) of trust or assignment(s) on the Real Estate.

 

5.10. The Company shall give to HILCO from time to time such mortgage(s),
deed(s) of trust or assignment(s) on the Real Estate or real estate acquired
after the date hereof as HILCO shall require to obtain a valid first Lien
thereon subject only to those exceptions of title as set forth in future title
insurance policies that are satisfactory to HILCO.

 

5.11. As additional credit support for the CIT Debt, the Company agrees to
provide the UM Holdings Letter of Credit to CIT, subject to the terms of the
Intercreditor Agreement, on the Closing Date. If the CIT Debt is paid in full,
subject to the terms of the Intercreditor Agreement, such Letter of Credit will
be assigned to HILCO as additional support for the Obligations. HILCO
understands that CIT will release the UM Holdings Letter of Credit within thirty
(30) days of CIT’s receipt of the Company’s annual audited financial statements
for the fiscal year ending December 31, 2003 provided the following conditions
are satisfied to the reasonable satisfaction of CIT:

 

(i) no Default or Event of Default has occurred prior to the receipt by CIT of
such audited financial statements or is indicated on such financial statements;

 

(ii) the Company has met or has exceeded its forecasted projections for EBITDA
for the fiscal quarters ending June 30, 2003, September 30, 2003 and December
31, 2003 (as such projections are set forth on Schedule 4 attached hereto);

 

- 25 -



--------------------------------------------------------------------------------

(iii) the Company has maintained a liquidity position satisfactory to CIT at all
times prior to the receipt by CIT of such audited financial statements; and

 

(iv) CIT is otherwise reasonably satisfied with the financial condition and
prospects of the Company.

 

Section 6. Representations, Warranties and Covenants

 

6.1. The Company hereby warrants, represents and covenants that: (a) the fair
value of the Total Assets exceeds the book value of the Total Liabilities; (b)
the Company is generally able to pay its debts as they become due and payable;
and (c) the Company does not have unreasonably small capital to carry on its
business as it is currently conducted absent extraordinary and unforeseen
circumstances. The Company further warrants and represents that: (i) Schedule 1
hereto correctly and completely sets forth the Company’s (A) chief executive
office, (B) Collateral locations, (C) tradenames , and (D) all the other
information listed on said Schedule; (ii) except for the Permitted Encumbrances,
after filing of financing statements in the applicable filing clerks office at
the locations set forth in Schedule 1, this Financing Agreement creates a valid,
perfected and first priority security interest in the Collateral and the
security interests granted herein constitute and shall at all times constitute
the first and only liens on the Collateral; (iii), except for the Permitted
Encumbrances, the Company is, or will be, at the time additional Collateral is
acquired by it, the absolute owner of the Collateral with full right to pledge,
sell, consign, transfer and create a security interest therein, free and clear
of any and all claims or liens in favor of others; (iv) the Company will, at its
expense, forever warrant and, at HILCO’s request, defend the same from any and
all claims and demands of any other person other than a holder of a Permitted
Encumbrance; (v) the Company will not grant, create or permit to exist, any lien
upon, or security interest in, the Collateral, or any proceeds thereof, in favor
of any other person other than the holders of the Permitted Encumbrances; and
that the Equipment does not comprise a part of the Inventory of the Company, and
(vi) the Equipment is and will only be used by the Company in its business and
will not be held for sale or lease, or removed from its premises, or otherwise
disposed of by the Company except as otherwise permitted in this Financing
Agreement.

 

6.2. The Company agrees to maintain books and records pertaining to the
Collateral in accordance with GAAP and in such additional detail, form and scope
as HILCO shall reasonably require. The Company agrees that HILCO or its agents
may enter upon the Company’s premises at any time during normal business hours,
and from time to time in its reasonable business judgement, to examine and make
copies of and abstracts from its records and books of account, to visit and
inspect its properties, to verify materials, leases, notes, accounts receivable,
deposit accounts and its other assets, to conduct audits, physical counts,
valuations, appraisals, or examinations and to discuss its affairs, finances and
accounts with any of its directors, officers, managerial employees, independent
accountants or any of its other representatives. In furtherance of the
foregoing, the Company hereby authorizes its independent accountants, and the
independent accountants of each of its subsidiaries, to discuss the affairs,
finances and accounts of such Person (independently or together with
representatives of such Person) with the agents and representatives of HILCO in
accordance with this Section 6.2. The Company agrees to afford HILCO thirty (30)
days prior written notice of any change in the

 

- 26 -



--------------------------------------------------------------------------------

location of any Collateral, other than to locations, that as of the Closing
Date, are known to HILCO and at which HILCO has filed financing statements and
otherwise fully perfected its liens thereon. The Company is also to advise HILCO
promptly, in sufficient detail, of any material adverse change relating to the
type, quantity or quality of the Collateral or on the security interests granted
to HILCO therein.

 

6.3. The Company agrees to: (a) execute and deliver to HILCO, from time to time,
solely for HILCO’s convenience in maintaining a record of the Collateral, such
written statements, and schedules as HILCO may reasonably require, designating,
identifying or describing the Collateral; and (b) provide HILCO, on request,
with an appraisal of the Inventory which appraisal shall be at the Company’s
expense and otherwise acceptable to HILCO. The Company’s failure, however, to
promptly give HILCO such statements, or schedules shall not affect, diminish,
modify or otherwise limit HILCO’s security interests in the Collateral.

 

6.4. The Company agrees to comply with the requirements of all state and federal
laws in order to grant to HILCO valid and perfected first security interests in
the Collateral, subject only to the Permitted Encumbrances. HILCO is hereby
authorized by the Company to file (including pursuant to the applicable terms of
the UCC) from time to time any financing statements, continuations or amendments
covering the Collateral whether or not the Company’s signature appears thereon.
The Company hereby consents to and ratifies any and all execution and/or filing
of financing statements on or prior to the Closing Date by HILCO. The Company
agrees to do whatever HILCO may reasonably request, from time to time, by way
of: filing notices of liens, financing statements, amendments, renewals and
continuations thereof; cooperating with HILCO’s agents and employees; keeping
Collateral records; transferring proceeds of Collateral to HILCO’s possession;
and performing such further acts as HILCO may reasonably require in order to
effect the purposes of this Financing Agreement.

 

6.5. (a) (i) The Company agrees to maintain, until the termination of this
Financing Agreement, insurance on the Real Estate, Equipment and Inventory under
such policies of insurance, with such insurance companies, in such reasonable
amounts and covering such insurable risks as are at all times reasonably
satisfactory to HILCO. All policies covering the Real Estate, Equipment and
Inventory are, subject to the rights of any holders of Permitted Encumbrances
holding claims with respect to the Equipment and Inventory that are senior to
HILCO, to be made payable to HILCO, and its successors and assigns, in case of
loss, under a standard non-contributory “mortgagee”, “lender” or “secured party”
clause and are to contain such other provisions, be in such form, and with such
insurers as HILCO may require to fully protect HILCO’s interest in the Real
Estate, Inventory and Equipment and to any payments to be made under such
policies.

 

(ii) Without limiting the generality of the foregoing, until the termination of
this Financing Agreement, the Company shall maintain or cause to be maintained
the following policies of insurance with respect to the Mortgaged Property:

 

(A) Casualty (property) insurance against loss or damage by fire, lightning and
such other perils as are included in a standard “special form” policy (formerly
known as an “all-risk” endorsement policy), and against loss or damage by all
other risks and hazards covered by a standard extended coverage insurance

 

- 27 -



--------------------------------------------------------------------------------

policy, including, without limitation, riot and civil commotion, terrorist
actions, vandalism, malicious mischief, burglary and theft, in an amount equal
to the greater of (1) the then full replacement cost of the improvements,
without deduction for physical depreciation and (2) such amount that the insurer
would not deem the Company a co-insurer under said policies. The policies of
insurance required under this Section shall contain a “Replacement Cost”
endorsement with a waiver of depreciation and an “Agreed Amount” or “No
Coinsurance” endorsement and shall have a deductible no greater than $10,000.00.

 

(B) Commercial General Liability insurance and coverages for broad form property
damage, contractual damages and personal injuries (including death resulting
therefrom) and containing minimum limits per occurrence of $1,000,000 and
$2,000,000 in the aggregate for any policy year and having no deductible.

 

(C) Insurance against loss or damage from (1) leakage of sprinkler systems and
(2) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed on the improvements (without exclusion for explosions).

 

(D) Flood insurance if any part of the Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards as may be agreed to by HILCO in writing.

 

(E) If the Mortgaged Property is or ever becomes non-conforming with respect to
zoning, ordinance or law coverage to compensate for loss of value or property
resulting from operation of law and the cost of demolition and the increased
cost of construction in such amounts as may be requested by HILCO.

 

(F) Insurance covering the major components of the central heating, air
conditioning and ventilating systems, boilers, other pressure vessels, high
pressure piping and machinery, elevators and escalators, if any, and other
similar equipment installed in the improvements, in an amount equal to one
hundred percent (100%) of the full replacement cost of the improvements, which
policies shall insure against physical damage to and loss of occupancy and use
of the Improvements arising out of an accident or breakdown covered thereunder;
and

 

(G) During the period of any construction on the Mortgaged Property or
renovation or alteration of the Improvements, a so-called “Builder’s All-Risk
Completed Value” or “Course of Construction” insurance policy in non-reporting
form for any improvements under construction, renovation or alteration in an
amount approved by HILCO and worker’s compensation insurance covering all
persons engaged in such construction, renovation or alteration.

 

All original policies or true copies thereof are to be delivered to HILCO,
premium prepaid, with the aforementioned clauses and provisions in HILCO’s
favor, and shall provide for not less than thirty (30) days prior written notice
to HILCO of the exercise of any right of cancellation.

 

- 28 -



--------------------------------------------------------------------------------

(iii) At the Company’s request, or if the Company fails to maintain such
insurance, HILCO may arrange for such insurance, but at the Company’s expense
and without any responsibility on HILCO’s part for: obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Upon the occurrence of an Event of Default which is not
waived in writing by HILCO, HILCO shall, subject to the rights of any holders of
Permitted Encumbrances holding claims senior to HILCO, have the sole right, in
the name of HILCO or the Company, to file claims under any insurance policies,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

 

(b) (i) In the event of any loss or damage by fire or other casualty, insurance
proceeds relating to Inventory and Equipment (other than fixtures secured by the
Mortgages, as to which the provisions of this Agreement relating to the
Mortgaged Properties shall apply) shall first reduce the CIT Loan (provided that
in the case of insurance proceeds relating to Equipment, such proceeds must
first reduce the CIT Loan consisting of term loans), and then the Loan, subject
to the provisions of the Intercreditor Agreement.

 

(ii) In the event any part of the Mortgaged Property is damaged by fire or other
casualty and the Insurance Proceeds for such damage or other casualty are (x)
less than or equal to $250,000, then as long as no Default exists (other than a
Default which was caused by the damage due to such fire or other casualty) the
Company shall be entitled to apply such proceeds to restore such damage, subject
to HILCO’s approval and required for the disbursement of such proceeds and
subject to any requirement for a deficiency deposit as set forth in Section
6.5(b)(iv), or (y) more than $250,000, HILCO may, in its discretion, apply such
proceeds to repay all or a portion of the Obligations in such manner and such
order as HILCO may elect.

 

(iii) As long as no Event of Default exists, the Company has sufficient business
interruption insurance to replace the lost profits of any of the Company’s
facilities, and the Insurance Proceeds are in excess of $100,000, the Company
may elect (by delivering written notice to HILCO) to replace, repair or restore
Real Estate other than any Mortgaged Property (as to which Section 6.5(b)(ii)
shall govern) to substantially the equivalent condition prior to such fire or
other casualty as set forth herein. If the Company does not, or cannot, elect to
use the Insurance Proceeds as set forth above, HILCO may, subject to the rights
of CIT under the Intercreditor Agreement, apply the Insurance Proceeds to the
payment of the Obligations in such manner and in such order as HILCO may elect.

 

(iv) Prior to the commencement of any material restoration, repair or
replacement of Real Estate (including repair of any damage caused by fire or
casualty), the Company shall provide HILCO with a restoration plan and a total
budget certified by an independent third party experienced in construction
costing, such third party to be acceptable to HILCO. If there are insufficient
Insurance Proceeds to cover the cost of repair, replacement of restoration as so
determined, the Company shall be responsible for the amount of any such
insufficiency, and prior to the commencement of restoration shall deposit with
HILCO the amount of such insufficiency, as determined by HILCO. Completion of
repair, replacement or

 

- 29 -



--------------------------------------------------------------------------------

restoration shall be evidenced by a final, unqualified certification of the
design architect employed, if any; final waivers of all mechanics’ liens; an
unconditional Certificate of Occupancy, if applicable; such other certification
as may be required by law; or if none of the above is applicable, a written good
faith determination of completion by the Company (herein collectively the
“Completion”). Upon Completion, HILCO will release any remaining deposit
established hereunder. HILCO shall have the right to disburse the Insurance
Proceeds and any deficiency deposit through the relevant title insurance company
against monthly lien waivers, title date downs and other standard disbursement
procedures for construction loans.

 

(c) In the event the Company fails to provide HILCO with timely evidence,
acceptable to HILCO, of its maintenance of insurance coverage required pursuant
to Section 6.5(a) above, HILCO may purchase, at the Company’s expense, insurance
to protect HILCO’s interests in the Collateral. The insurance acquired by HILCO
may, but need not, protect the Company’s interest in the Collateral, and
therefore such insurance may not pay claims which the Company may have with
respect to the Collateral or pay any claim which may be made against the Company
in connection with the Collateral. In the event HILCO purchases, obtains or
acquires insurance covering all or any portion of the Collateral, the Company
shall be responsible for all of the applicable costs of such insurance,
including premiums, interest (at the Interest Rate) fees and any other charges
with respect thereto, until the effective date of the cancellation or the
expiration of such insurance. HILCO may charge all of such premiums, fees,
costs, interest and other charges to the Company’s Loan Account. The Company
hereby acknowledges that the costs of the premiums of any insurance acquired by
HILCO may exceed the costs of insurance which the Company may be able to
purchase on its own. In the event that HILCO purchases such insurance, HILCO
will notify the Company of said purchase within thirty (30) days of the date of
such purchase. If, within thirty (30) days of the date of such notice, the
Company provides HILCO with proof that the Company had the insurance coverage
required pursuant to Section 6.5(a) above (in form and substance satisfactory to
HILCO) as of the date on which HILCO purchased insurance and the Company
continued at all times to have such insurance, then HILCO agrees to cancel the
insurance purchased by HILCO and credit the Company’s Loan Account with the
amount of all costs, interest and other charges associated with any insurance
purchased by HILCO, including with any amounts previously charged to the Loan
Account.

 

6.6. The Company agrees to pay, when due, all Taxes, including sales taxes,
assessments, claims and other charges lawfully levied or assessed upon the
Company or the Collateral unless such Taxes are being diligently contested in
good faith by the Company by appropriate proceedings and adequate reserves are
established in accordance with GAAP. Notwithstanding the foregoing, if any lien
shall be filed or claimed thereunder (x) for Taxes due the United States of
America or (y) which in HILCO’s opinion might create a valid obligation having
priority over the rights granted to HILCO herein (exclusive of Real Estate),
such lien shall not be deemed to be a Permitted Encumbrance hereunder and the
Company shall immediately pay such tax and remove the lien of record. If the
Company fails to do so promptly, then at HILCO’s election, HILCO may (i) create
a reserve in such amount as it may deem appropriate in its business judgement,
or (ii) upon the occurrence of a Default or Event of Default, imminent risk of
seizure, filing of any priority lien, forfeiture, or sale of the Collateral, pay
Taxes on the Company’s behalf, and the amount thereof shall be an Obligation
secured hereby and due on demand.

 

- 30 -



--------------------------------------------------------------------------------

6.7. The Company: (a) agrees to comply with all acts, rules, regulations and
orders of any legislative, administrative or judicial body or official, which
the failure to comply with would have a material and adverse impact on the
Collateral, or any material part thereof, or on the business or operations of
the Company, provided that the Company may contest any acts, rules, regulations,
orders and directions of such bodies or officials in any reasonable manner which
will not, in HILCO’s reasonable opinion, materially and adversely effect HILCO’s
rights or priority in the Collateral; (b) agrees to comply with all
environmental statutes, acts, rules, regulations or orders as presently existing
or as adopted or amended in the future, applicable to the Collateral, the
ownership and/or use of its real property and operation of its business, which
the failure to comply with would have a material and adverse impact on the
Collateral, or any material part thereof, or on the operation of the business of
the Company; and (c) shall not be deemed to have breached any provision of this
Section 6.7 if (i) the failure to comply with the requirements of this Section
6.7 resulted from good faith error or innocent omission, (ii) the Company
promptly commences and diligently pursues a cure of such breach, and (iii) such
failure is cured within (30) days following the Company’s receipt of notice of
such failure, or if such cannot in good faith be cured within thirty (30) days,
then such breach is cured within a reasonable time frame based upon the extent
and nature of the breach and the necessary remediation, and in conformity with
any applicable consent order, consensual agreement and applicable law.

 

6.8. Until termination of this Financing Agreement and payment and satisfaction
of all Obligations due hereunder, the Company agrees that, unless HILCO shall
have otherwise consented in writing, the Company will furnish to HILCO: (a)
within one hundred five (105) days after the end of each Fiscal Year of the
Company, an audited Consolidated Balance Sheet, with an unaudited Consolidating
Balance Sheet attached thereto, as at the close of such year, and statements of
profit and loss, cash flow and reconciliation of surplus of the Company and its
consolidated subsidiaries for such year, audited (with respect to consolidated
financial statements only) by independent public accountants selected by the
Company and satisfactory to HILCO; (b) within sixty (60) days after the end of
each Fiscal Quarter (i) a Consolidated Balance Sheet and Consolidating Balance
Sheet as at the end of such period and statements of profit and loss, cash flow
and reconciliation of surplus of the Company and its consolidated subsidiaries,
certified by an authorized financial or accounting officer of the Company, and
(ii) a detailed report setting forth the amount of all Lease Support Guarantees,
the amount of all Lease Support Guarantees entered into during such Fiscal
Quarter and the amount of all payments made under Lease Support Guarantees
during such Fiscal Quarter; (c) within thirty (30) days after the end of each
month a Consolidated Balance Sheet as at the end of such period and statements
of profit and loss and statements of cash flow of the Company and all
subsidiaries for such period, certified by an authorized financial or accounting
officer of the Company; (d) weekly, a copy of the Borrowing Base certificate, in
the same form and at the same time as delivered to CIT under the CIT Loan
Agreement, provided that any representation and warranty made in favor of CIT in
such certificate shall also be made in favor of HILCO, and (e) from time to
time, such further information regarding the business affairs and financial
condition of the Company and its consolidated subsidiaries as HILCO may
reasonably request, including, without limitation (i) the accountant’s
management practice letter and (ii) annual cash flow projections in form
satisfactory to HILCO. Each financial statement which the Company is required to
submit hereunder must be accompanied by an officer’s certificate, signed by the
President, Vice President, Controller, or Treasurer, pursuant to which any one
such officer must

 

- 31 -



--------------------------------------------------------------------------------

certify that: (x) the financial statement(s) fairly and accurately represent(s)
the Company’s financial condition at the end of the particular accounting
period, as well as the Company’s operating results during such accounting
period, subject to year-end audit adjustments; and (y) during the particular
accounting period: (A) there has been no Default or Event of Default under this
Financing Agreement, provided, however, that if any such officer has knowledge
that any such Default or Event of Default, has occurred during such period, the
existence of and a detailed description of same shall be set forth in such
officer’s certificate; (B) the Company has not received any notice of
cancellation with respect to its property insurance policies; (C) the Company
has not received any notice that could result in a material adverse effect on
the value of the Collateral taken as a whole; and (D) the exhibits attached to
such financial statement(s) constitute detailed calculations showing compliance
with all financial covenants contained in this Financing Agreement.

 

6.9. The Company agrees that upon the occurrence of a Default or Event of
Default, upon the request of HILCO, the Company shall pay to HILCO in
immediately available funds an expense deposit in the amount of $25,000 (an
“Expense Deposit”), which Expense Deposit shall be held by HILCO and may be
applied by HILCO to the fees and expenses incurred by HILCO in connection with
the exercise of any of its rights under this Financing Agreement, including,
without limitation, monitoring the Company’s compliance with the terms of this
Financing Agreement and the other Loan Documents and any appraisals, audits,
collateral reviews and field examinations conducted by HILCO during the term of
this Financing Agreement. In no event shall prior recourse to the Expense
Deposit be a prerequisite to HILCO’s right to demand reimbursement for any such
fees and expenses. The Expense Deposit will not be segregated and may be
commingled with other funds of HILCO and the Company will not be entitled to
receive any interest on the Expense Deposit. The unused portion of the Expense
Deposit shall be returned to the Company upon the earlier of the Maturity Date
or the payment in full in cash of all of the Obligations.

 

6.10. Until termination of the Financing Agreement and payment and satisfaction
of all Obligations due hereunder, the Company agrees that, without the prior
written consent of HILCO, except as otherwise herein provided, the Company will
not:

 

(a) Mortgage, assign, pledge, transfer or otherwise permit any lien, charge,
security interest, encumbrance or judgment, (whether as a result of a purchase
money or title retention transaction, or other security interest, or otherwise)
to exist on any of the Company’s Collateral or any other assets, whether now
owned or hereafter acquired, except for the Permitted Encumbrances;

 

(b) Incur or create any Indebtedness other than the Permitted Indebtedness;

 

(c) Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate with any
Person, or convey, sell, lease or sublease, transfer or otherwise dispose of,
whether in one transaction or a series of related transactions, all or any part
of its business, property or assets, whether now owned or hereafter acquired (or
agree to do any of the foregoing), or purchase or otherwise acquire, whether in
one transaction or a series of related transactions, all or substantially all of
the assets of any Person (or any division thereof) (or agree

 

- 32 -



--------------------------------------------------------------------------------

to do any of the foregoing), or permit any of its subsidiaries to do any of the
foregoing; provided, however, that;

 

(i) any wholly-owned subsidiary of the Company may be merged into the Company or
another wholly-owned subsidiary of the Company, or may consolidate with another
wholly-owned subsidiary of the Company, so long as (A) no other provision of
this Agreement would be violated thereby, (B) the Company gives HILCO at least
60 days’ prior written notice of such merger or consolidation, (C) no Default or
Event of Default shall have occurred and be continuing either before or after
giving effect to such transaction, (D) HILCO’s rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger or consolidation and (E)
the surviving subsidiary, if any, is joined as a party to a Guaranty and the
stock of which subsidiary is the subject of a Pledge Agreement, in each case,
which is in full force and effect on the date of and immediately after giving
effect to such merger or consolidation; and

 

(ii) the Company and its subsidiaries may (A) sell Inventory in the ordinary
course of business, (B) dispose of obsolete or worn-out equipment in the
ordinary course of business, and (C) sell or otherwise dispose of other property
or assets (other than the Mortgaged Properties) for cash in an aggregate amount
not less than the fair market value of such property or assets, provided that
the net cash proceeds of such dispositions in the case of clauses (B) and (C)
above, do not exceed $200,000 in the aggregate in any Fiscal Year.

 

(d) Modify its corporate name, principal place of business, structure, or
existence, re-incorporate or re-organize, or enter into or engage in any
operation or activity materially different from that presently being conducted
by the Company, or purchase or acquire all or substantially all of the capital
stock or assets of any corporation or entity, except that the Company may change
its corporate name or address, provided that (i) the Company shall give HILCO 30
days prior written notice thereof and (ii) the Company shall execute and
deliver, prior to or simultaneously with any such action, any and all documents
and agreements requested by HILCO to confirm the continuation and preservation
of all security interests and liens granted to HILCO hereunder;

 

(e) (i) Amend, modify or otherwise change (or permit the amendment, modification
or other change in any manner of) any of the provisions of any of its or its
subsidiaries’ Indebtedness or of any instrument or agreement (including, without
limitation, any purchase agreement, indenture, loan agreement or security
agreement) relating to any such Indebtedness if such amendment, modification or
change would shorten the final maturity or average life to maturity of, or
require any payment to be made earlier than the date originally scheduled on,
such Indebtedness, would increase the interest rate applicable to such
Indebtedness, would change the subordination provision, if any, of such
Indebtedness, or would otherwise be adverse to HILCO or the issuer of such
Indebtedness in any respect, or, in the case of the Term Loans (as defined in
the CIT Loan Agreement), amend the due dates or decrease the amounts of any
principal payments in respect of the Term Loans (as defined in the CIT Loan
Agreement), or (ii) except for the Obligations and the CIT Debt, make any
voluntary or optional payment, prepayment, redemption, defeasance, sinking fund
payment or other acquisition for value of any of its or its subsidiaries’
Indebtedness (including, without limitation, by way of depositing money or
securities with the trustee therefor before the date required for the purpose

 

- 33 -



--------------------------------------------------------------------------------

of paying any portion of such Indebtedness when due), or refund, refinance,
replace or exchange any other Indebtedness for any such Indebtedness (except to
the extent such Indebtedness is otherwise expressly permitted by the definition
of “Permitted Indebtedness”) (provided that prepayments of the Term Loans (as
defined in the CIT Loan Agreement) shall not be permitted to be made unless both
immediately before and after such prepayment Availability is not less than
$2,500,000), or make any payment, prepayment, redemption, defeasance, sinking
fund payment or repurchase of any outstanding Indebtedness as a result of any
asset sale, change of control, issuance and sale of debt or equity securities or
similar event, or give any notice with respect to any of the foregoing;

 

(f) Assume, guarantee, endorse, or otherwise become liable upon the obligations
of any person, firm, entity or corporation, except (i) for Lease Support
Guarantees to the extent permitted in clause (h) of the definition of Permitted
Indebtedness and (ii) by the endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business;

 

(g) Declare or pay any dividend or distributions of any kind on, or purchase,
acquire, redeem or retire, any of the capital stock or equity interest, of any
class whatsoever, whether now or hereafter outstanding;

 

(h) Make any advance or loan to, or any investment in, any firm, entity, person
or corporation or purchase or acquire all or substantially all of the stock or
assets of any entity, person or corporation;

 

(i) Pay any management, consulting or other similar fees to any person,
corporation or other entity affiliated with the Company (other than payments to
any Affiliate described on Schedule 5 hereto);

 

(j) engage in any business, enter into any transaction, use any securities or
take any other action or permit any of its subsidiaries to do any of the
foregoing, that would cause it or any of its subsidiaries to become subject to
the registration requirements of the Investment Company Act of 1940, as amended,
by virtue of being an “investment company” or a company “controlled” by an
“investment company” not entitled to an exemption within the meaning of such
Act;

 

(k) permit the Inactive Subsidiary to (i) have any material operations or
conduct any material business, (ii) incur liabilities in an aggregate amount in
excess of $50,000, or (iii) own assets with an aggregate fair market value in
excess of $50,000;

 

(l) engage in any sale-lease-back transactions; or

 

(m) engage, or permit any ERISA Affiliate to engage, in any transaction
described in Section 4069 of ERISA; (ii) engage, or permit any ERISA Affiliate
to engage, in any prohibited transaction described in Section 406 of ERISA or
4975 of the Internal Revenue Code for which a statutory or class exemption is
not available or a private exemption has not previously been obtained from the
U.S. Department of Labor; (iii) adopt or permit any ERISA Affiliate to adopt any
employee welfare benefit plan within the meaning of Section 3(1) of ERISA which
provides benefits to employees after termination of employment other than as

 

- 34 -



--------------------------------------------------------------------------------

required by Section 601 of ERISA or applicable law; (iv) fail to make any
contribution or payment to any Multiemployer Plan which it or any ERISA
Affiliate may be required to make under any agreement relating to such
Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit any
ERISA Affiliate to fail, to pay any required installment or any other payment
required under Section 412 of the Internal Revenue Code on or before the due
date for such installment or other payment.

 

6.11. Until termination of the Financing Agreement and payment and satisfaction
in full of all Obligations hereunder, the Company shall:

 

(a) maintain in full force and effect the CIT Loan Documents, and comply with
all of the terms and provisions thereof;

 

(b) have for each Fiscal Quarter set forth below the Fixed Charge Coverage Ratio
corresponding to such Fiscal Quarter; provided that (v) for the Fiscal Quarter
ending September 27, 2003, the Fixed Charge Coverage Ratio shall be calculated
for the Fiscal Quarter ending September 27, 2003, (w) for the Fiscal Quarter
ending December 31, 2003, the Fixed Charge Coverage Ratio shall be calculated
for the two consecutive Fiscal Quarters ending December 31, 2003, (x) for the
Fiscal Quarter ending March 27, 2004, the Fixed Charge Coverage Ratio shall be
calculated for the three consecutive Fiscal Quarters ending March 27, 2004, (y)
for the Fiscal Quarter ending June 26, 2004, the Fixed Charge Coverage Ratio
shall be calculated for the four consecutive Fiscal Quarters ending June 26,
2004, and (z) for each Fiscal Quarter thereafter, the Fixed Charge Coverage
Ratio shall be calculated for the four consecutive Fiscal Quarters ending at the
end of such Fiscal Quarter.

 

Period

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

(i)   For each Fiscal Quarter ending during the period commencing on the Closing
Date through and including June 26, 2004   

greater than 1.0 to 1.0

(ii)   For each Fiscal Quarter ending during the period commencing on June 27,
2004 through and including June 25, 2005   

greater than 1.1 to 1.0

(iii)   For each Fiscal Quarter ending thereafter   

greater than 1.2 to 1.0; and

 

(c) not contract for, purchase, make expenditures for, lease pursuant to a
Capital Lease or otherwise incur obligations with respect to Capital
Expenditures (whether subject to a security interest or otherwise) in excess of
(i) $2,500,000 during the Fiscal Year ended December 31, 2003, (ii) $3,000,000
during the Fiscal Year ended December 31, 2004, and (iii) $3,500,000 during each
Fiscal Year thereafter (computed on a non-cumulative basis).

 

- 35 -



--------------------------------------------------------------------------------

6.12. The Company agrees to (a) advise HILCO in writing of all expenditures
(actual or anticipated) in excess of $150,000.00 from the budgeted amount
therefor in any Fiscal Year for (i) environmental clean-up, (ii) environmental
compliance or (iii) environmental testing and the impact of said expenses on the
Company’s Working Capital, (b) keep any property either owned or operated by it
or any of its subsidiaries free of any Environmental Liens; (ii) comply, and
cause each of its subsidiaries to comply, in all material respects with
Environmental Laws and provide to HILCO any documentation of such compliance
which HILCO may reasonably request; (c) provide HILCO written notice within five
(5) days of any Release of a Hazardous Material in excess of any reportable
quantity from or onto property at any time owned or operated by it or any of its
subsidiaries and take any Remedial Actions required to abate said Release; (d)
provide HILCO with written notice within ten (10) days of the receipt of any of
the following: (i) notice that an Environmental Lien has been filed against any
property of the Company or any of its subsidiaries; (ii) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against the Company or any of its subsidiaries; and (iii) notice of a violation,
citation or other administrative order which could have a Material Adverse
Effect and (e) defend, indemnify and hold harmless HILCO and its respective
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses
(including, without limitation, attorney and consultant fees, investigation and
laboratory fees, court costs and litigation expenses) arising out of (i) the
generation, presence, disposal, Release or threatened Release of any Hazardous
Materials on, under, in, originating or emanating from any property at any time
owned or operated by the Company or any of its subsidiaries (or its predecessors
in interest or title), (ii) any personal injury (including wrongful death) or
property damage (real or personal) arising out of or related to the presence or
Release of such Hazardous Materials, (iii) any request for information,
investigation, lawsuit brought or threatened, settlement reached or order by a
Governmental Authority relating to the presence or Release of such Hazardous
Materials, (iv) any violation of any Environmental Law and/or (v) any
Environmental Action filed against HILCO.

 

6.13. In addition to the Company’s other Obligations under this Agreement, the
Company agrees to defend, protect, indemnify and hold harmless HILCO, and all of
its respective officers, directors, employees, attorneys, consultants and agents
(each an “Indemnified Party”) from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees, costs and expenses)
incurred by such Indemnified Party, whether prior to or from and after the
Closing Date, whether direct, indirect or consequential, as a result of or
arising from or relating to or in connection with any of the following: (a) the
negotiation, preparation, execution or performance or enforcement of this
Agreement, any other Loan Document or of any other document executed in
connection with the transactions contemplated by this Agreement, (b) any matter
relating to the financing transactions contemplated by this Agreement or the
other Loan Documents or by any document executed in connection with the
transactions contemplated by this Agreement or the other Loan Documents, or (c)
any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnified Party is a party thereto
(collectively, the ”Indemnified Matters”); provided, however, that the Company
shall not have any obligation to any Indemnified Party under this Section for
any Indemnified Matter caused by the gross negligence or willful misconduct of
such Indemnified Party, as determined by a final judgment of a court of
competent jurisdiction. The indemnification for all of the foregoing losses,

 

- 36 -



--------------------------------------------------------------------------------

damages, fees, costs and expenses of the Indemnified Parties are chargeable
against the Loan Account. To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section may be unenforceable because it is
violative of any law or public policy, the Company shall contribute the maximum
portion which it is permitted to pay and satisfy under applicable law, to the
payment and satisfaction of all Indemnified Matters incurred by the Indemnified
Parties. The indemnities set forth in this Section and in Section 6.12 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents.

 

6.14. Without the prior written consent of HILCO, the Company agrees that it
will not enter into any transaction, including, without limitation, any Transfer
of property to or exchange of property with any of its Affiliates (other than
transactions between the Company and a Guarantor, provided that the aggregate
amount of all loans, advances or other Transfers of assets by the Company to
such Guarantor shall not exceed $500,000 in the aggregate), provided that,
except as otherwise set forth in this Financing Agreement (including, without
limitation in Schedule 5 attached hereto), the Company may enter into sale and
service transactions in the ordinary course of its business and pursuant to the
reasonable requirements of the Company, and upon standard terms and conditions
and fair and reasonable terms, no less favorable to the Company than the Company
could obtain in a comparable arms length transaction with an unrelated third
party, provided further that no Default or Event of Default exists or will occur
hereunder prior to and after giving effect to any such transaction.

 

6.15. The Company agrees to maintain and preserve, and cause each of its
subsidiaries to maintain and preserve, all of its properties which are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted, and comply, and cause each of its
subsidiaries to comply, at all times with the material provisions of all leases
to which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder.

 

6.16. The Company agrees to obtain, maintain and preserve, and cause each of its
subsidiaries to obtain, maintain and preserve, and take all necessary action to
timely renew, all material permits, licenses, authorizations, approvals,
entitlements and accreditations which are necessary or useful in the proper
conduct of its business.

 

6.17. The Company agrees to take such action and execute, acknowledge and
deliver, and cause each of its subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as HILCO may require from time to time in order
(a) to carry out more effectively the purposes of this Agreement and the other
Loan Documents, (b) to subject to valid and perfected Liens any of the
Collateral or any other property of the Company, (c) to establish and maintain
the validity and effectiveness of any of the Loan Documents and, subject to the
terms of the Intercreditor Agreement, the validity, perfection and priority of
the Liens intended to be created thereby, and (d) to better assure, convey,
grant, assign, transfer and confirm unto HILCO the rights now or hereafter
intended to be granted to it under this Agreement or any other Loan Document. In
furtherance of the foregoing, to the maximum extent permitted by applicable law,
the Company (i) authorizes HILCO to execute any such agreements, instruments or
other documents in the Company’s name and to file such agreements, instruments
or other documents in any appropriate filing office, (ii) authorizes HILCO to
file any financing statement required hereunder or under

 

- 37 -



--------------------------------------------------------------------------------

any other Loan Document, and any continuation statement or amendment with
respect thereto, in any appropriate filing office without the signature of the
Company, and (iii) ratifies the filing of any financing statement, and any
continuation statement or amendment with respect thereto, filed without the
signature of the Company prior to the date hereof.

 

6.18. The Company agrees to cause all Indebtedness (other than Indebtedness and
obligations described on Schedule 5 attached hereto) and other obligations now
or hereafter owed by it to any of its affiliates, to be subordinated in right of
payment and security to the Indebtedness and other Obligations owing to HILCO in
accordance with a subordination agreement in form and substance satisfactory to
HILCO.

 

6.19. In order to induce HILCO to enter into this Agreement and to make the
Loan, the Company represents and warrants to HILCO that:

 

(a) Organization and Qualification. The Company (i) is duly organized validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (ii) has the corporate or limited liability
company (as the case may be) power to own its property and to carry on its
business as now conducted and (iii) is duly qualified to do business and is in
good standing, in each case in each jurisdiction in which the failure to be so
qualified or in good standing would reasonably be expected to have a Material
Adverse Effect.

 

(b) Authorization and Validity. The Company has the corporate or limited
liability company (as the case may be) power and authority to execute, deliver
and perform its obligations hereunder and under the other Loan Documents to
which the Company is a party and all such action has been duly authorized by all
necessary corporate proceedings on its part. The Loan Documents to which it is a
party have been duly and validly executed and delivered by the Company and
constitute valid and legally binding agreements of the Company enforceable in
accordance with the respective terms thereof, except, in each case, as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and general principles of equity.

 

(c) Consents. No authorization, consent, approval, license or exemption (other
than such exemptions that exist under applicable law, that are permitted, or
that have been obtained) of any person or filing or registration with any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is necessary for the valid, delivery or
performance by the Company of any Loan Document to which it is a party or for
the grant of a security interest in or mortgage on the collateral covered by the
Loan Documents, except such matters relating to performance as would ordinarily
be done in the ordinary course of business after the date hereof.

 

(d) Conflicting or Adverse Agreements or Ratifications. Neither the delivery of
the Loan Documents nor compliance with the terms and provisions hereof or
thereof will be contrary to the provisions of, or constitute a default under (i)
the charter or bylaws or operating agreement (as the case may be) of the Company
or (ii) any applicable law or any applicable regulation, order, writ, injunction
or decree of any court or governmental

 

- 38 -



--------------------------------------------------------------------------------

instrumentality or (iii) any material agreement to which the Company is a party
or by which it is bound or to which it is subject.

 

(e) Title to Assets; Licenses and Permits. The Company has good title to all
personal property and good and indefeasible title to or a subsisting leasehold
interest in, all realty as reflected as of the date hereof on its books and
records as being owned or leased by it after giving effect to the transaction
contemplated herein, subject to no liens except Permitted Encumbrances. All of
such assets are being maintained by the appropriate person in good working
condition in accordance with industry standards.

 

(f) Litigation. Except as set forth in Schedule 2, no proceedings before any
court or Governmental Authority or department are pending against the Company
and, to the knowledge of the Company, none have been threatened which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

 

(g) No Defaults. The Company is not in default (i) under any material provisions
of any instrument evidencing any Indebtedness or of any agreement relating
thereto in such manner as to cause a Material Adverse Effect or (ii) in any
respect under or in violation of any order, writ, injunction or decree of any
court or governmental instrumentality, in such manner as to cause a Material
Adverse Effect or (iii) under any provision of any material contract to which
the Company is a party, which default would reasonably be expected to have a
Material Adverse Effect. The Company will give HILCO prompt written notice of
any event or circumstance that may constitute such a default and, in any event,
will provide it upon receipt with copies of all material notices from landlords
or other property owners with respect to any business location or operation of
the Company.

 

(h) Investment Company Act. The Company is not an “investment company,” as such
term is defined in, or subject to registration under, the Investment Company Act
of 1940, as amended.

 

(i) ERISA. The Company does not maintain or contribute to any Benefit Plan other
than those listed on Schedule 3. Each Benefit Plan has been and is being
maintained and funded in accordance with its terms and in compliance in all
material respects with all provisions of ERISA and the Internal Revenue Code
applicable thereto. The Company and each ERISA Affiliate have fulfilled all
obligations related to the minimum funding standards of ERISA and the Internal
Revenue Code for each Benefit Plan and no “accumulated funding deficiency,” as
such term is defined in Section 302 of ERISA and Section 412 of the Internal
Revenue Code, has occurred or is reasonably likely to occur, nor do the
conditions for imposition of a lien under Section 302(f) of ERISA exist or are
reasonably likely to exist, with respect to any Benefit Plan, and neither the
Company nor any ERISA Affiliate has incurred any liability (other than routine
liability for premiums) under Title IV of ERISA with respect to any Benefit
Plan. No event or events have occurred with respect to any Benefit Plan in
connection with which the Company, any ERISA Affiliate, or, to the knowledge of
the Company, any fiduciary of a Benefit Plan, directly or indirectly, would be
subject to any material liability (other than routine liability for premiums,
contributions (if required) and, with respect to a Benefit Plan, routine
liabilities for benefits), individually or in the aggregate, under ERISA or the
Internal Revenue Code.

 

- 39 -



--------------------------------------------------------------------------------

(j) Environmental Matters. To the best of the Company’s knowledge, the Company
(a) possesses all environmental, health and safety licenses, permits,
authorizations, registrations, approvals and similar rights necessary under
Environmental Laws for the Company to conduct its operations as now being
conducted, except where failure to have such licenses, permits, authorizations,
registrations, approvals, and similar rights would not reasonably be expected to
have a Material Adverse Effect, and (b) each of such licenses, permits,
authorizations, registrations, approvals and similar rights is valid and
subsisting, in full force and effect and enforceable by the Company, and the
Company is in compliance with all terms, conditions or other provisions of such
permits, authorizations, regulations, approvals and similar rights except for
such failure or noncompliance that, individually or in the aggregate for the
Company, would not reasonably be expected to have a Material Adverse Effect. The
Company has not received any written notices of any violation or noncompliance
with, or remedial obligation under, any Environmental Laws (which violation,
non-compliance, or remedial obligation has not been cured or would not
reasonably be expected to have a Material Adverse Effect) and there are no
writs, injunctions, decrees, orders or judgments outstanding under the
Environmental Laws, or lawsuits, claims, proceedings, or, to the knowledge of
the Company, investigations or inquiries pending or threatened under
Environmental Laws, relating to the ownership, use, condition, maintenance or
operation of, or conduct of business related to, any property owned, leased or
operated by the Company or other assets of the Company other than those
violations, instances of noncompliance, obligations, writs, injunctions,
decrees, orders, judgments, lawsuits, claims, proceedings, investigations or
inquiries that individually or in the aggregate for the Company, would not
reasonably be expected to have a Material Adverse Effect. There are no
obligations, undertakings or liabilities arising out of or relating to
Environmental Laws which the Company has agreed to, assumed or retained, or to
the best of the Company’s knowledge by which the Company are adversely affected,
by contract or otherwise, except such obligations, undertakings or liabilities
as would not reasonably be expected to have a Material Adverse Effect. The
Company has not received a written notice or claim to the effect that any of
them are or may be liable to any other person as the result of a release or
threatened release of a Hazardous Material except such notice or claim that
would not reasonably be expected to have a Material Adverse Effect. The Company
has complied with all Environmental Laws and the requirements of any permits,
licenses or other authorizations issued under any Environmental Laws, except any
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.

 

(k) Purpose of Loans. The proceeds of the Loan will be used by the Company to
refinance existing Indebtedness and for working capital purposes. None of the
proceeds of the Loan will be used directly or indirectly for the purpose of
purchasing or carrying any “margin stock” within the meaning of Regulation U
(herein called “margin stock”) or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry margin stock, or
for any other purpose which might constitute this transaction as a “purpose
credit” within the meaning of Regulation U. Neither the Company nor any agent
acting on its behalf has taken or will take any action which might cause this
Agreement or any other Loan Document to violate Regulation U, Regulation X or
any other regulation of the Board of Governors or to violate the Securities
Exchange Act of 1934.

 

(l) Insurance. The Company maintains insurance of such types as is usually
carried by corporations of established reputation engaged in the same or similar

 

- 40 -



--------------------------------------------------------------------------------

businesses and similarly situated with financially sound, responsible and
reputable insurance companies or associations (or, as to workers’ compensation
or similar insurance, with an insurance fund or by self-insurance authorized by
the jurisdiction in which its operations are carried on) and in such amounts
(and with co-insurance and deductibles) as such insurance is usually carried by
corporations of established reputation and engaged in the same or similar
businesses and similarly situated, but in any event, with respect to
improvements to real property and tangible personal property (assuming the
subject improvements are in fact replaced or restored), in amounts acceptable to
HILCO. The Company does not maintain any formalized self-insurance program with
respect to its assets or operations or material risks with respect thereto.

 

(m) Indebtedness and Contingent Liabilities. Except as disclosed in writing to
HILCO, the Company does not have any outstanding Indebtedness (excluding the
loans and advances hereunder) or material contractually assumed contingent
liabilities other than Permitted Indebtedness.

 

(n) Security Interests in Favor of HILCO. This Agreement and the other Loan
Documents create valid security interest and liens in all of the Collateral
described therein in favor of HILCO securing the Obligations and constitute
(subject to (i) the filing of financing statements on the date hereof and
thereafter from time to time on HILCO’s request therefor and (ii) subject to the
terms of the Intercreditor Agreement, delivery of any collateral after the date
hereof as provided herein or any other Loan Document) and, except for Permitted
Encumbrances, perfected first priority liens and security interests in
substantially all of such collateral described therein subject to no liens other
than Permitted Encumbrances.

 

(o) USA Patriot Act. Neither the making of the Loan hereunder (or the extension
of any other credit contemplated hereunder) nor the Company’s use of the
proceeds thereof will violate Sections 326 and 371 through 377 of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56 (also known as the USA
Patriot Act) or any enabling legislation or rules, regulations or executive
orders relating thereto.

 

(p) Subsidiaries.

 

(i) The Inactive Subsidiary does not (A) have any material operations or conduct
any material business, or (B) have assets of $50,000 or greater;

 

(ii) Tectrix Fitness Equipment, Inc. has no assets other than intangible assets
associated with its acquisition by the Company; and

 

(iii) Cybex Capital Corporation has no assets other than a depreciating asset of
$350,000, comprised of leases which are in run-down.

 

(q) Ex-IM Bank. The Company hereby (i) acknowledges that certain letter
agreement, dated as of July 16, 2003 (the “Ex-IM Letter Agreement”), by and
between CIT and Ex-Im Bank with respect to the subordination by Ex-Im Bank of
Ex-Im Bank’s right to seek or receive any proceeds from a liquidation or other
exercise of remedies with respect to the Secondary Collateral (as such term is
defined, together with all related definitions, in the Ex-IM

 

- 41 -



--------------------------------------------------------------------------------

Bank Documents) until all obligations owing to HILCO under this Agreement have
been paid in full in cash, and (ii) agrees not to take any action inconsistent
with the Ex-IM Letter Agreement.

 

Section 7. Fees and Expenses

 

7.1. To induce HILCO to enter into this Financing Agreement and to extend the
Loan to the Company, the Company shall pay to HILCO (a) a “Loan Facility Fee”
equal to 0.75% of the outstanding principal balance of the Loan, payable and
calculated with respect to the principal amount which is then outstanding on the
date which is the first anniversary of the Closing Date, (b) a “Supplemental
Facility Fee” equal to 2.25% of the outstanding principal balance of the Loan,
payable and calculated with respect to the principal amount which is outstanding
on the date which is the first Business Day occurring 18 months after the
Closing Date, and (c) on the Closing Date, the unpaid portion of the “Commitment
Fee” in the amount of $125,000 in accordance with the terms of the Commitment
Letter (it being acknowledged and agreed that, prior to the date of this
Agreement, HILCO has earned and received (x) an underwriting fee in the amount
of $25,000 and (y) a portion of the Commitment Fee in the amount of $100,000, in
each case in accordance with the terms of the Commitment Letter). Each of the
Loan Facility Fee, the Supplemental Facility Fee and the Commitment Fee shall be
earned in full, non-refundable and constitute part of the Obligations.

 

7.2. The Company shall pay to HILCO a “Collateral Management Fee” in an amount
equal to $5,000 per month, which fee shall constitute part of the Obligations
and be earned in full on the Closing Date and on the first Business Day of each
month after the Closing Date until all principal, interest and other sums due
under this Agreement and the other Loan Documents shall be paid in full. The
Collateral Management Fee shall be payable on the first Business Day of each
month following the Closing Date.

 

7.3. The Company shall pay HILCO’s standard charges and fees for HILCO’s
personnel used by HILCO for reviewing the books and records of the Company and
for verifying, testing, protecting, safeguarding, preserving or disposing of all
or any part of the Collateral (which fees shall be in addition to the Loan
Facility Fee, the Supplemental Facility Fee and the Collateral Management Fee),
all of which charges and fees shall be part of the Obligations..

 

7.4. The Company hereby authorizes HILCO to charge the Loan Account with the
amount of all payments due hereunder as such payments become due. The Company
confirms that any charges which HILCO may so make to the Loan Account as herein
provided will be made as an accommodation to the Company and solely at HILCO’s
discretion.

 

7.5. In the event that HILCO or any participant hereunder (or any financial
institution which may from time to time become a participant or lender
hereunder) shall have determined in the exercise of its reasonable business
judgement that subsequent to the Closing Date any change in applicable law,
rule, regulation or guideline regarding capital adequacy, or any change in the
interpretation or administration thereof, or compliance by HILCO or such
participant or lender with any new request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on HILCO’s or such participant’s or lender’s

 

- 42 -



--------------------------------------------------------------------------------

capital as a consequence of its obligations with respect to the Loan to a level
below that which HILCO or such lender or participant could have achieved but for
such adoption, change or compliance (taking into consideration HILCO or such
lender or participant’s policies with respect to capital adequacy) by an amount
reasonably deemed by HILCO or such lender or participant to be material, then,
from time to time, the Company shall pay no later than five (5) days following
demand to HILCO or such lender or participant such additional amount or amounts
as will compensate HILCO’s or such lender or participant for such reduction. In
determining such amount or amounts, HILCO or such lender or participant may use
any reasonable averaging or attribution methods. The protection of this Section
7.5 shall be available to HILCO and such lender or participant regardless of any
possible contention of invalidity or inapplicability with respect to the
applicable law, regulation or condition. A certificate of HILCO or such lender
or participant setting forth such amount or amounts as shall be necessary to
compensate HILCO or such lender or participant with respect to this Section 7.5
and the calculation thereof when delivered to the Company shall be conclusive on
the Company absent manifest error. Notwithstanding anything in this paragraph to
the contrary, in the event HILCO or such lender or participant has exercised its
rights pursuant to this paragraph, and subsequently determines that the
additional amounts paid by the Company in whole or in part exceed the amount
which HILCO or lender or such participant actually required pursuant hereto, the
excess, if any, shall be returned to the Company by HILCO or such lender or
participant, as applicable.

 

7.6. In the event that any applicable law, treaty or governmental regulation, or
any change therein or in the interpretation or application thereof, or
compliance by HILCO or any lender or participant with any request or directive
(whether or not having the force of law) from any central bank or other
financial, monetary or other authority, shall:

 

(a) subject HILCO or such lender or participant to any tax of any kind
whatsoever with respect to this Financing Agreement or change the basis of
taxation of payments to HILCO or such lender or participant of principal, fees,
interest or any other amount payable hereunder or under any other documents
(except for changes in the rate of tax on the overall net income of HILCO or
such lender or participant by the federal government or the jurisdiction in
which it maintains its principal office);

 

(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by HILCO or such lender or
participant by reason of or in respect to this Financing Agreement and the Loan
Documents, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or

 

(c) impose on HILCO or such lender or participant any other condition with
respect to this Financing Agreement or any other document;

 

and the result of any of the foregoing is to increase the cost to HILCO or such
lender or participant of making, renewing or maintaining its loans hereunder by
an amount that HILCO or such lender or participant deems to be material in the
exercise of its reasonable business judgment or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
loans by an amount that HILCO or such lender or participant deems to be material
in the exercise of its reasonable business judgement, then, in any case the
Company shall pay HILCO and such lender or

 

- 43 -



--------------------------------------------------------------------------------

participant (to the extent applicable), within five (5) days following its
demand, such additional cost or such reduction, as the case may be. HILCO or
such lender or participant shall certify the amount of such additional cost or
reduced amount to the Company and the calculation thereof and such certification
shall be conclusive upon the Company absent manifest error. Notwithstanding
anything in this paragraph to the contrary, in the event HILCO or such lender or
participant has exercised its rights pursuant to this paragraph, and
subsequently determines that the additional amounts paid by the Company in whole
or in part exceed the amount which HILCO or such lender or participant actually
required pursuant hereto, the excess, if any, shall be returned to the Company
by HILCO or such lender or participant, as applicable.

 

7.7. For purposes of Section 7 of this Financing Agreement, any reference to
HILCO shall include any financial institution which may become a participant or
co-lender on or after the Closing Date.

 

Section 8. Powers

 

Subject to the terms of the Intercreditor Agreement, the Company hereby
constitutes HILCO, or any Person HILCO may designate or appoint, as its
attorney-in-fact, at the Company’s cost and expense, to exercise any or all of
the following powers, which power being coupled with an interest, shall be
irrevocable until all Obligations shall have been indefeasibly paid in full in
cash:

 

(a) To receive, take, endorse, sign, assign and deliver, all in the name of
HILCO or the Company, any and all checks, notes, drafts, and other documents or
instruments relating to any of the Collateral, including in connection with
Insurance Proceeds;

 

(b) To receive, open and dispose of all mail addressed to the Company and to
notify postal authorities to change the address for delivery thereof to such
address as HILCO may designate;

 

(c) To request from Persons indebted on Accounts at any time, in the name of
HILCO information concerning the amounts owing on the Accounts;

 

(d) To request from Persons indebted on Accounts at any time, in the name of the
Company, in the name of certified public accountants designated by HILCO or in
the name of HILCO or its designee, information concerning the amounts owing on
the Accounts;

 

(e) To transmit to Persons indebted on Accounts notice of HILCO’s interest
therein and to notify Persons indebted on Accounts to make payment directly to
HILCO or its designee for the Company’s account; and

 

(f) To take or bring, in the name of HILCO, its designee or the Company, all
steps, actions, suits or proceedings deemed by HILCO necessary or desirable to
enforce or effect collection of the Accounts.

 

Notwithstanding anything hereinabove contained to the contrary, the powers set
forth in (b), (c), (e) and (f) above may only be exercised after the occurrence
and during the continuation of an Event of Default.

 

- 44 -



--------------------------------------------------------------------------------

Section 9. Events of Default and Remedies

 

9.1. The occurrence of any one or more of the following shall constitute an
“Event of Default”:

 

(a) cessation of the business of the Company or the calling of a meeting of the
creditors of the Company for purposes of compromising the debts and obligations
of the Company;

 

(b) the failure by the Company or any Guarantor, or the admission by the Company
or any Guarantor in writing of its inability, to pay its debts generally as and
when they become due;

 

(c) (i) commencement of an involuntary case or other proceeding against the
Company or any Guarantor which seeks liquidation, reorganization or other relief
with respect to it or its debts or other liabilities under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeks the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any of its property, and such involuntary case or other
proceeding shall remain undismissed or unstayed for a period of sixty days (60)
days; or an order for relief against the Company or any Guarantor shall be
entered in any such case under the Federal Bankruptcy Code; or (ii) commencement
by the Company or any Guarantor of a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its Debts
or other liabilities under any bankruptcy, insolvency or other similar law or
seeking the appointment or a trustee, receiver, liquidator, custodian or other
similar official for it or any of its property, or (iii) consent by the Company
or any Guarantor to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or (iv) the making by the Company or any Guarantor of a
general assignment for the benefit of creditors, or (v) any action by the
Company or any Guarantor to authorize or effect any of the foregoing;

 

(d) breach by the Company of any warranty, representation or covenant contained
herein (other than those referred to in sub-paragraph (e) below) or in any other
written agreement between the Company and HILCO, provided that such Default by
the Company of any of the warranties, representations or covenants referred in
this clause (d) shall not be deemed to be an Event of Default unless and until
such Default shall remain unremedied to HILCO’s satisfaction for a period of ten
(10) days from the date of such breach;

 

(e) breach by the Company of any warranty, representation or covenant of Section
4.2 hereof (other than the fourth sentence of Section 4.2); Sections 5.3 and 5.4
hereof (other than the first sentence of Section 5.4); Sections 6.1, 6.5, 6.6,
and 6.7 through 6.19 hereof;

 

(f) failure of the Company to make any payment of principal, interest or any
other monetary Obligation within two (2) Business Days of the due date thereof;

 

(g) the Company or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal, the Company or any of its ERISA Affiliates incurs a
withdrawal liability in

 

- 45 -



--------------------------------------------------------------------------------

an annual amount exceeding $250,000; or a Multiemployer Plan enters
reorganization status under Section 4241 of ERISA, and, as a result thereof the
Company or any of its ERISA Affiliates’ annual contribution requirements with
respect to such Multiemployer Plan increases in an annual amount exceeding
$250,000;

 

(h) any Termination Event with respect to any Employee Plan shall have occurred,
and, 30 days after notice thereof shall have been given to the Company by HILCO,
(i) such Termination Event (if correctable) shall not have been corrected, and
(ii) the then current value of such Employee Plan’s vested benefits exceeds the
then current value of assets allocable to such benefits in such Employee Plan by
more than $250,000 (or, in the case of a Termination Event involving liability
under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or
4212 of ERISA or Section 4971 or 4975 of the Internal Revenue Code, the
liability is in excess of such amount);

 

(i) the occurrence of any default or event of default (after giving effect to
any applicable grace or cure periods) under any instrument or agreement
evidencing any Indebtedness of the Company having a principal amount in excess
of $250,000 (including the CIT Debt); or

 

(j) the receipt by HILCO of notice from the issuer of the UM Holdings Letter of
Credit that such issuer elects not to renew UM Holdings Letter of Credit for an
additional one year period and the failure of UM Holdings, Ltd. or the Company,
unless the UM Holdings Letter of Credit has been returned to UM Holdings, Ltd.
in accordance with the terms of the CIT Loan Agreement, to replace the UM
Holdings Letter of Credit with a replacement letter of credit (in form and
substance satisfactory to HILCO and issued by an issuer satisfactory to HILCO)
no less than 45 days prior to the expiration of the UM Holdings Letter of
Credit.

 

(k) the attempt to Transfer a Mortgaged Property or any part thereof or interest
therein without the prior written consent of HILCO;

 

(l) the payment by the Company of an amount in excess of $1,000,000 in the
aggregate during any Fiscal Year under any Lease Support Guaranty; or

 

(m) the occurrence of an “Event of Default” under any other Loan Document.

 

9.2. Without notice, upon the occurrence of an Event of Default other than those
contained in Section 9.1(b) or (c), at the option of HILCO: (a) all Obligations
shall become immediately due and payable in full; (b) HILCO shall be entitled to
exercise all rights and remedies available to it under this Agreement, the other
Loan Documents, at law and in equity. Immediately upon the occurrence of an
Event of Default contained in Section 9.1(b) or (c), the Obligations shall
automatically become due and payable in full and HILCO shall be entitled to
exercise all rights and remedies available to it under this Agreement, the other
Loan Documents, at law and in equity.

 

9.3. Immediately upon the occurrence of an Event of Default, in addition to the
other rights and remedies available under this Agreement, the other Loan
Documents, at law and

 

- 46 -



--------------------------------------------------------------------------------

in equity, but subject to the rights of CIT as provided in the Intercreditor
Agreement, HILCO may, or may cause its designee to: (a) remove from any premises
where same may be located any and all books and records, computers, electronic
media and software programs associated with any Collateral (including any
electronic records, contracts and signatures pertaining thereto), documents,
instruments, files and records, and any receptacles or cabinets containing same,
relating to the Accounts, or use, at the Company’s expense, such of the
Company’s personnel, supplies or space at the Company’s places of business or
otherwise, as may be necessary to properly administer and control the Accounts
or the handling of collections and realizations thereon; (b) bring suit, in the
name of the Company or HILCO or its designee, and generally shall have all other
rights respecting said Accounts, including without limitation the right to:
accelerate or extend the time of payment, settle, compromise, release in whole
or in part any amounts owing on any Accounts and issue credits in the name of
the Company or HILCO or its designee, (c) sell, assign and deliver the
Collateral and any returned, reclaimed or repossessed Inventory, with or without
advertisement, at public or private sale, for cash, on credit or otherwise, at
HILCO’s sole option and discretion, and bid or become a purchaser at any such
sale, free from any right of redemption, which right is hereby expressly waived
by the Company; (d) foreclose the security interests and liens in the Collateral
created herein or by the Loan Documents or take possession of any or all of the
Collateral, including any Inventory, Equipment and/or Other Collateral without
judicial process, and to enter any premises where any Inventory and Equipment
and/or Other Collateral may be located for the purpose of taking possession of
or removing the same. HILCO shall have the right, without notice or
advertisement, to sell, lease, or otherwise dispose of all or any part of the
Collateral, whether in its then condition or after further preparation or
processing, in the name of the Company or HILCO or its designee, either at
public or private sale or at any broker’s board, in lots or in bulk, for cash or
for credit, with or without warranties or representations, and upon such other
terms and conditions as HILCO in its sole discretion may deem advisable, and
HILCO or its designee shall have the right to purchase at any such sale by
credit bid or otherwise in its sole discretion. If any Inventory, Equipment or
Mortgaged Property shall require rebuilding, repairing, maintenance or
preparation, HILCO shall have the right, at its option, to do such of the
aforesaid as is necessary, for the purpose of putting the same in such saleable
form as HILCO shall deem appropriate. The Company agrees, at the request of
HILCO, to assemble the Inventory and Equipment and to make it available to HILCO
or its designee at premises of the Company or elsewhere and to make available to
HILCO or its designee the premises and facilities of the Company for the purpose
of taking possession of, removing or putting the Inventory and Equipment in
saleable form. If notice of intended disposition of any Collateral is required
by law, it is agreed that ten (10) days notice shall constitute reasonable
notification and full compliance with the law. The net cash proceeds resulting
from HILCO’s exercise of any of the foregoing rights, (after deducting all
charges, costs and expenses, including attorneys’ fees and costs) shall be
applied by HILCO to the payment of the Obligations, whether due or to become
due, in such order as HILCO may elect, and the Company shall remain liable to
HILCO for any deficiency, and HILCO in turn agrees to remit to the Company or
its successors or assigns, any surplus resulting therefrom. The enumeration of
the foregoing rights is not intended to be exhaustive and the exercise of any
right shall not preclude the exercise of any other rights, all of which shall be
cumulative. The Company hereby agrees to indemnify, defend and hold harmless
HILCO, its co-lenders, participants, agents, equity-holders, officers, directors
and representatives (collectively, Indemnified Parties”) from and against any
and all costs, expenses (including attorneys’ fees and

 

- 47 -



--------------------------------------------------------------------------------

costs and all cost of enforcement of its rights and remedies, whether in
bankruptcy or otherwise), claims and liabilities arising in connection with the
exercise of any of such Indemnified Party’s rights, remedies and interests
hereunder, including, from any sale or transfer of Collateral, preserving,
maintaining or securing the Collateral, defending its interests in Collateral
(including pursuant to any claims brought by the Company, the Company as
debtor-in-possession, any secured or unsecured creditors of the Company, any
trustee or receiver in bankruptcy, or otherwise), provided, however, that the
Company shall not be responsible to pay for the costs or expenses of any
Indemnified Party to the extent that such costs and expenses were caused by the
gross negligence or willful misconduct of such Indemnified Party, as determined
by the final, non-appealable decision of a court of competent jurisdiction. The
foregoing indemnification shall survive termination of this Financing Agreement
until such time as all Obligations (including the foregoing) have been finally
and indefeasibly paid in full. In furtherance thereof HILCO may require the
Company to establish such reserves for Obligations hereunder (including any
contingent Obligations) as it may deem advisable in its reasonable business
judgement.

 

Section 10. Expenses; Taxes; Attorneys’ Fees

 

The Company will pay on demand, all costs and expenses incurred by or on behalf
of HILCO regardless of whether the transactions contemplated hereby are
consummated, including, without limitation, reasonable fees, costs, client
charges and expenses of counsel for HILCO, accounting, due diligence, periodic
field audits, physical counts, valuations, investigations, searches and filings,
monitoring of assets, appraisals of Collateral, title searches and reviewing
environmental assessments, miscellaneous disbursements, examination, travel,
lodging and meals, arising from or relating to: (a) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and any Loan Documents, (b) any requested amendments, waivers or
consents to this Agreement or the other Loan Documents whether or not such
documents become effective or are given, (c) the preservation and protection of
HILCO’s rights under this Agreement or the other Loan Documents, (d) the defense
of any claim or action asserted or brought against HILCO by any Person that
arises from or relates to this Agreement, any other Loan Document, HILCO’s
claims against the Company, or any and all matters in connection therewith, (e)
the commencement or defense of, or intervention in, any court proceeding arising
from or related to this Agreement or any other Loan Document, (f) the filing of
any petition, complaint, answer, motion or other pleading by HILCO, or the
taking of any action in respect of the Collateral or other security, in
connection with this Agreement or any other Loan Document, (g) the protection,
collection, lease, sale, taking possession of or liquidation of, any Collateral
or other security in connection with this Agreement or any other Loan Document,
(h) any attempt to enforce any Lien or security interest in any Collateral or
other security in connection with this Agreement or any other Loan Document, (i)
any attempt to collect from the Company, (j) all liabilities and costs arising
from or in connection with the past, present or future operations of the Company
involving any damage to real or personal property or natural resources or harm
or injury alleged to have resulted from any Release of Hazardous Materials on,
upon or into such property, (k) any Environmental Liabilities and Costs incurred
in connection with the investigation, removal, cleanup and/or remediation of any
Hazardous Materials present or arising out of the operations of any facility of
the Company, (l) any Environmental Liabilities and Costs incurred in connection
with any Environmental Lien; or (m) the receipt by HILCO of any advice from
professionals with respect to any of the foregoing.

 

- 48 -



--------------------------------------------------------------------------------

Without limitation of the foregoing or any other provision of any Loan Document:
(x) the Company agrees to pay all stamp, document, transfer, recording or filing
taxes or fees and similar impositions now or hereafter determined by HILCO to be
payable in connection with this Agreement or any other Loan Document, and the
Company agrees to save HILCO harmless from and against any and all present or
future claims, liabilities or losses with respect to or resulting from any
omission to pay or delay in paying any such taxes, fees or impositions, (y) the
Company agrees to pay all broker fees that may become due in connection with the
transactions contemplated by this Agreement and the other Loan Documents, and
(z) if the Company fails to perform any covenant or agreement contained herein
or in any other Loan Document, HILCO may itself perform or cause performance of
such covenant or agreement, and the expenses of HILCO incurred in connection
therewith shall be reimbursed on demand by the Company. If at any time the
Expense Deposit paid to HILCO in accordance with Section 6.9 is, in the
discretion of HILCO, insufficient to fund the fees and expenses incurred by
HILCO in connection with the exercise of any of its rights under this Financing
Agreement, the Company shall, within three (3) Business Days after HILCO’s
request therefor, provide HILCO with an additional Expense Deposit.

 

Section 11. Issuance Of Equity Interests To HILCO

 

(a) Authorization and Issuance of Warrants On the Closing Date, the Company
shall issue to HILCO one or more warrant certificates covering the purchase of
shares of common stock of the Company substantially in the form of Exhibit B
hereto (such certificates, together with the rights to purchase common stock of
the Company provided thereby and all warrant certificates covering such stock
issued upon transfer, division or combination of, or in substitution for, any
thereof, being herein called the “Warrants”) in an amount equal to 189,640
shares of common stock of the Company. It is understood and agreed that the
Warrants contain provisions affecting the number of shares of common stock of
the Company that may be acquired, which provisions are set forth in the
Warrants. Such Warrants will have an exercise price equal to an amount not
greater than $.10 per share and will cease to be exercisable on a date that is
the fifth anniversary of the Closing Date.

 

(b) HILCO represents and warrants to the Company that:

 

(i) HILCO is acquiring the Warrants hereunder for its own account, without a
view to the distribution thereof, all without prejudice, however, to the right
of HILCO at any time, in accordance with this Agreement, lawfully to sell or
otherwise to dispose of all or any part of the Warrants or Warrant Stock held by
it.

 

(ii) HILCO is an “accredited investor” within the meaning of Regulation D under
the Securities Act.

 

(c) The Company represents and warrants to HILCO that:

 

(i) Assuming the truth and accuracy of HILCO’S representations and warranties
contained in the immediately preceding paragraphs, the issuance of the Warrants
to HILCO hereunder and the issuance of shares of common stock to HILCO

 

- 49 -



--------------------------------------------------------------------------------

pursuant to the Warrants are exempt from the registration and prospectus
delivery requirements of the Securities Act.

 

(ii) All stock and securities of the Company heretofore issued and sold by the
Company were, and all securities of the Company issued and sold by the Company
on and after the date hereof are or will be issued and sold in accordance with,
or are or will be exempt from, the registration and prospectus delivery
requirements of the Securities Act.

 

(d) The Company agrees that neither it nor any Person acting on its behalf has
offered or will offer the Warrants or Warrant Stock or any part thereof or any
similar securities for issue or sale to, or has solicited or will solicit any
offer to acquire any of the same from, any Person so as to bring the issuance
and sale of the Warrants or Warrant Stock hereunder within the provisions of the
registration and prospectus delivery requirements of the Securities Act.

 

(e) The Company shall pay all taxes (other than Federal, state or local income
taxes) which may be payable in connection with the execution and delivery of
this Agreement or the issuance of the Warrants or Warrant Stock hereunder or in
connection with any modification of this Agreement or the Warrants and shall
hold HILCO harmless without limitation as to time against any and all
liabilities with respect to all such taxes. The obligations of the Company under
this Section shall survive any redemption, repurchase or acquisition of Warrants
or Warrant Stock by the Company, any termination of this Agreement, and any
cancellation or termination of the Warrants.

 

11.2. If HILCO assigns or otherwise transfers all or any of its Loans (including
by selling participations therein) to any Person, HILCO may request (upon 10
days’ prior notice to the Company) that (a) a number of Warrants held by HILCO
be canceled on the date of such assignment and transfer and (b) a like number of
Warrants be issued by the Company to the Person to whom such Loans are being
assigned or otherwise transferred. Upon the date specified in such request:

 

(i) the Company shall issue, and HILCO shall surrender (or cause to be
surrendered) for cancellation, such number of Warrants as aforesaid, provided
that such issuance shall not violate the Securities Act or any applicable state
securities laws;

 

(ii) the Company will deliver to each Person that receives a certificate for
Warrants a favorable legal opinion from counsel to the Company acceptable to
such Person, covering the matters set forth in the opinion of counsel to the
Company and its subsidiaries (to the extent relating to the Warrants);

 

(iii) each Person that receives Warrants will deliver a certificate to the
Company affirming the representations and warranties contained in this Section
hereof as of such date; and

 

(b) the Company will deliver a certificate to each Person that receives Warrants
affirming the representations and warranties contained in this Section hereof as
of such date.

 

- 50 -



--------------------------------------------------------------------------------

Section 12. Miscellaneous

 

12.1. The Company, to the extent permitted by law, hereby waives diligence,
notice of intent to accelerate, notice of acceleration, demand, presentment and
protest and any notices thereof as well as notice of nonpayment. No delay or
omission of HILCO to exercise any right or remedy hereunder, whether before or
after the happening of any Event of Default, shall impair any such right or
shall operate as a waiver thereof or as a waiver of any such Event of Default.
No single or partial exercise by HILCO of any right or remedy precludes any
other or further exercise thereof, or precludes any other right or remedy. No
waiver of any provision of this Agreement, and no consent to any departure by
the Company therefrom, shall in any event be effective unless the same shall be
in writing and signed by HILCO, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

12.2. This Financing Agreement and the Loan Documents executed and delivered in
connection herewith constitute the entire agreement between the Company and
HILCO; supersede any prior agreements; can be amended only by a writing signed
by the Company and HILCO; and shall bind and benefit the Company and HILCO and
their respective successors and assigns. The Company shall not Transfer any of
its rights under this Agreement without the prior written consent of HILCO.
HILCO shall have the right at any time to (a) assign or transfer to any Person
all or a portion of its rights and obligations under this Financing Agreement
and the other Loan Documents (including, without limitation, the Loan) and (b)
pledge the Loan and all of its rights under this Financing Agreement and the
other Loan Documents to its lenders in support of borrowings made by HILCO from
such lenders, in each case without the consent of the Company.

 

12.3. In no event shall the Company, upon demand by HILCO for payment of any
indebtedness relating hereto, by acceleration of the maturity thereof, or
otherwise, be obligated to pay interest and fees in excess of the amount
permitted by law. Regardless of any provision herein or in any agreement made in
connection herewith, HILCO shall never be entitled to receive, charge or apply,
as interest on any indebtedness relating hereto, any amount in excess of the
maximum amount of interest permissible under applicable law. If HILCO ever
receives, collects or applies any such excess, it shall be deemed a partial
repayment of principal and treated as such; and if principal is paid in full,
any remaining excess shall be refunded to the Company. This paragraph shall
control every other provision hereof, the Loan Documents and of any other
agreement made in connection herewith. As used herein, the term “applicable law”
shall mean the law in effect as of the date hereof, provided, however, that in
the event there is a change in the law which results in a higher permissible
rate of interest, then this Financing Agreement and the Loan Documents shall be
governed by such new law insofar as it relates to the permissible rate of
interest as of its effective date.

 

12.4. If any provision hereof or of any other agreement made in connection
herewith is held to be illegal or unenforceable, such provision shall be fully
severable, and the remaining provisions of the applicable agreement shall remain
in full force and effect and shall not be affected by such provision’s
severance. Furthermore, in lieu of any such provision, there shall be added
automatically as a part of the applicable agreement a legal and enforceable
provision as similar in terms to the severed provision as may be possible.

 

- 51 -



--------------------------------------------------------------------------------

12.5. THE COMPANY AND HILCO EACH HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING ARISING OUT OF THIS FINANCING AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREUNDER. THE COMPANY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED. IN NO EVENT WILL HILCO BE LIABLE FOR
LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

 

12.6. Except as otherwise herein provided, any notice or other communication
required hereunder shall be in writing (provided that, any electronic
communications from the Company with respect to any request, transmission,
document, electronic signature, electronic mail or facsimile transmission shall
be deemed binding on the Company for purposes of this Financing Agreement,
provided further that any such transmission shall not relieve the Company from
any other obligation hereunder to communicate further in writing), and shall be
deemed to have been validly served, given or delivered when hand delivered or
sent by facsimile, or three days after deposit in the United State mails, with
proper first class postage prepaid and addressed to the party to be notified or
to such other address as any party hereto may designate for itself by like
notice, as follows: (A) if to HILCO, at the address set forth in the preamble to
this Agreement, to the Attention of: Portfolio Administrator, Fax No.: (847)
559-9330;

 

with a copy to :

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attn: Frederic L. Ragucci, Esq.

Fax No.: (212) 593-5955

 

(B) if to the Company at:

 

Cybex International, Inc.

10 Trotter Drive

Medway, Massachusetts 02053

Attn: Arthur Hicks

Fax No.: (508) 533-5799

 

With a courtesy copy of any material notice to the Company’s counsel at:

 

Archer & Greiner, PC

One Centennial Square

Haddenfield, New Jersey 08038

Attn: James H. Carll, Esq.

Fax No.: (856) 795-0574

 

- 52 -



--------------------------------------------------------------------------------

provided, however, that the failure of HILCO to provide the Company’s counsel
with a copy of such notice shall not invalidate any notice given to the Company
and shall not give the Company any rights, claims or defenses due to the failure
of HILCO to provide such additional notice.

 

12.7. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS FINANCING AGREEMENT
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITH RESPECT TO CONTRACTS MADE AND INTENDED TO BE PERFORMED IN SUCH STATE
AND WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE
EXTENT THAT ANY OTHER LOAN DOCUMENT INCLUDES AN EXPRESS ELECTION TO BE GOVERNED
BY THE LAWS OF ANOTHER JURISDICTION.

 

12.8. In any situation as to which the consent or approval of HILCO is required
hereunder or under any Loan Document, or as to which a determination or judgment
is to be make by HILCO, HILCO may give or withhold such consent or approval, and
may make such determination or judgment in its sole discretion and without
giving any reason or explanation therefor unless otherwise expressly provided in
this Agreement or such Loan Document.

 

12.9. HILCO shall be entitled to advertise the closing of the transactions
contemplated by this Agreement in such trade publications, business journals,
newspapers of general circulation and otherwise, as HILCO shall deem
appropriate, including, without limitation, the publication of a tombstone
announcing the closing of this transaction; provided, that HILCO shall obtain
the prior written consent of the Company prior to disseminating any
advertisement described in this Section 12.9 which consent shall not be
unreasonably withheld.

 

12.10. The ownership of an interest in the Promissory Note shall be registered
on a record of ownership maintained by the Company or its agent. Notwithstanding
anything else in the Promissory Note to the contrary, the right to the principal
of, and stated interest on, the Promissory Note may be transferred only if the
transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation. The Company shall be
entitled to treat the registered holder of the Promissory Note (as recorded on
such record of ownership) as the owner in fact thereof for all purposes and
shall not be bound to recognize any equitable or other claim to or interest in
the Promissory Note on the part of any other person or entity.

 

12.11. This Financing Agreement may be executed in any number of counterparts
(including, without limitation, by facsimile), each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 53 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Financing Agreement to
be effective, executed and accepted by their proper and duly authorized officers
as of the date set forth above.

 

CYBEX INTERNATIONAL, INC.    HILCO CAPITAL LP

By: /s/ Arthur W. Hicks, Jr.

--------------------------------------------------------------------------------

  

By: /s/ Eran Cohen

--------------------------------------------------------------------------------

Title: Chief Financial Officer

  

Title: Vice-President

 

- 54 -



--------------------------------------------------------------------------------

SCHEDULE 1 – COLLATERAL INFORMATION

 

CYBEX INTERNATIONAL, INC.    

STATE INCORPORATION OR FORMATION:

  New York

FEDERAL TAX I.D. NUMBER:

  11-1731581

CHIEF EXECUTIVE OFFICE:

  10 Trotter Drive, Medway MA 02053-2275

COLLATERAL LOCATIONS:

 

10 Trotter Drive, Medway MA 02053-2275

151 24th Avenue NW, Owatonna MN 55060-1099

728 N. Cedar Avenue, Owatonna MN 55060-1137

CYBEX CAPITAL CORPORATION    

STATE OF INCORPORATION OR FORMATION:

  New York

FEDERAL TAX I.D. NUMBER:

  11-3135906

CHIEF EXECUTIVE OFFICE:

  99 SW Wilshire, Suite 190, Portland OR 97225

COLLATERAL LOCATIONS:

  99 SW Wilshire, Suite 190, Portland OR 97225 CYBEX INTERNATIONAL UK LIMITED  
 

STATE OF INCORPORATION OR FORMATION:

  England

FEDERAL TAX I.D. NUMBER:

  N/A

CHIEF EXECUTIVE OFFICE:

 

10 North Parkway Close, Round Spinney, Northampton

NN38RQ UK

COLLATERAL LOCATIONS:

 

10 North Parkway Close, Round Spinney, Northampton

NN38RQ UK

TECTRIX FITNESS EQUIPMENT, INC.    

STATE OF INCORPORATION OR FORMATION:

  California

FEDERAL TAX I.D. NUMBER:

  33-0338901

CHIEF EXECUTIVE OFFICE:

  10 Trotter Drive, Medway MA 02053-2275

COLLATERAL LOCATIONS:

  N/A DORMANT CYBEX FITNESS GERATE VERTRIEBS GMBH    

STATE OF INCORPORATION OR FORMATION:

  Germany

FEDERAL TAX I.D. NUMBER:

  N/A

CHIEF EXECUTIVE OFFICE:

  N/A DORMANT

COLLATERAL LOCATIONS:

  N/A DORMANT

 

- 55 -



--------------------------------------------------------------------------------

Schedule 2

 

Litigation

 

Hot New Products, Inc. d/b/a Fitnesszone v. Trotter, Inc. and Cybex
International, Inc., CV 98-JEO-1730-S, United States District Court for the
Northern District of Alabama, Southern Division

 

Gary J. Colassi v. Cybex International, Inc., Civil Action 02-11909 RWZ, United
States District Court for the District of Massachusetts.

 

Free Motion Fitness, Inc. f/k/a Ground Zero Design Corporation v. Cybex
International, Inc., 1:01 CV00152 BSJ, United States District Court for the
District of Utah.

 

Chris J. Creighton and Healthline, Inc. v. Cybex International, Inc., et. al.,
Case Number 788623, Superior Court of the State of California, Orange County.

 

Gene Kirilla, II, et al v. Cybex International, Inc., et al, Civil Division G.D.
No. 1997 – 1725, Court of Common Pleas of Mercer County, Pennsylvania.

 

- 56 -



--------------------------------------------------------------------------------

SCHEDULE #3

CYBEX INTERNATONAL, INC.

 

BENEFIT PLANS   PLANS Medical  

90/70 Blue Care Elect PPO

80/60 Blue Care Elect PPO

Network Blue New England HMO

    Fallon HMO Vision     Dental   Delta Premier Plan Continental Assurance
Company  

Group Life Insurance

Supplemental Life Insurance

Short Term Disability (Advice to Pay only)

    Long Term Disability Business Travel Accident Insurance     Flexible
Spending Accounts  

Healthcare Flexible Spending

Dependent Care Spending

401 (K)   Cybex Savings and Investment Plan Employee Assistance Programs Group
Home/Auto Discount Insurance (employee voluntary) COBRA Administrator Payroll
Service Workman’s Compensation Insurance

 

 

- 57 -



--------------------------------------------------------------------------------

PROVIDER

 

Blue Cross Blue Shield of Massachusetts

Blue Cross Blue Shield of Massachusetts

Blue Cross Blue Shield of Massachusetts

 

Fallon Community Health Plan

 

Vision Service Plan

 

Delta Dental USA

 

AIG Life Insurance Company

 

Medical Claims Service

 

Fidelity Investments

 

Health Resources (Medway)

South Central Human Resources Center (Owatonna)

 

MetLife

 

Benefit Concepts Inc. of Rhode Island

 

ADP

 

Liberty Mutual Company

 

- 58 -



--------------------------------------------------------------------------------

SCHEDULE 4

 

2003 EBITDA PROJECTIONS

 

2ND QUARTER 2003

   $ 2,022,000

3RD QUARTER 2003

   $ 2,222,000

4TH QUARTER 2003

   $ 3,178,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CUMULATIVE 9 MONTHS

   $ 5,422,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

- 59 -



--------------------------------------------------------------------------------

SCHEDULE 5

 

Related Party Payments

 

1. Compensation payable to John Aglialoro as an employee of Cybex International,
Inc., as authorized from time to time by the independent Directors of Cybex
International, Inc. Mr. Aglialoro’s current salary is at the rate of $360,000
per annum, subject to increase of up to 10% per year as authorized by the
independent Directors of Cybex International, Inc. Any bonus payable to Mr.
Aglialoro with respect to any year will be authorized by the independent
Directors of Cybex International, Inc. and will not exceed 50% of approved
salary.

 

2. Fees (not to exceed $200,000 per annum) payable to UM Holdings Ltd under
Services Agreement pursuant to which services of Chief Financial Officer are
provided.

 

3. Fees (not to exceed $100,000 per annum) payable to UM Holdings Ltd under
Services Agreement pursuant to which services of General Counsel are provided.

 

- 60 -